EXHIBIT 10(t)
STATE OF MICHIGAN
BEFORE THE MICHIGAN PUBLIC SERVICE COMMISSION

         
In the matter of the application of Midland
)      
Cogeneration Venture Limited Partnership
)      
for the Commission to eliminate the
)     Case No. U-15320
“availability caps” which limit Consumers
)      
Energy Company’s recovery of capacity
)      
payments with respect to its power purchase
)      
agreement with Midland Cogeneration
)      
Venture Limited Partnership
)      
 
)      
 
       

SETTLEMENT AGREEMENT
          Pursuant to MCL 24.278 and Rule 333 of the Rules of Practice and
Procedure before the Michigan Public Service Commission (“MPSC” or
“Commission”), the undersigned parties agree as follows:
          WHEREAS, on May 30, 2007 Midland Cogeneration Venture Limited
Partnership (“MCV”) filed an application requesting the Commission to eliminate
the “availability caps” which limit Consumers Energy Company’s (“Consumers
Energy”) recovery of capacity payments made to MCV pursuant to a Power Purchase
Agreement dated July 17, 1986, as amended (“PPA As Amended”), between Consumers
Energy and MCV, for capacity and energy supplied from the MCV generating
facility located in Midland, Michigan (“MC-Facility”).
          WHEREAS, public notice of this proceeding was provided throughout
Consumers Energy’s electric service territory.
          WHEREAS, pursuant to Notice of Hearing, the Commission commenced
proceedings in this Case No. U-15320. The parties to the case are the Commission
Staff, MCV,

1



--------------------------------------------------------------------------------



 



Consumers Energy, Attorney General Michael A. Cox (“Attorney General”), the
Association of Businesses Advocating Tariff Equity (“ABATE”), Michigan
Environmental Council and Public Interest Research Group in Michigan
(“MEC/PIRGIM”), Dow Corning Corporation, and New Covert Generating Company. No
other person or party sought leave to intervene.
          The parties have engaged in discussions, and, subject to Commission
approval, have agreed upon a full settlement as set forth herein. The
undersigned parties agree as follows:
          1. The terms of the PPA As Amended will be amended and restated as
stated in Attachment A to this Settlement Agreement (Attachment A is hereinafter
referred to as the “Amended and Restated PPA”). In summary, the payment terms of
the Amended and Restated PPA provide for:
          (i) A capacity price of $10.14 per megawatthour (MWh) (1.014 cents per
kilowatthour (KWh)) for all Commercial Energy up to and including 1240 megawatts
(MW), determined on an hourly basis,
          (ii) A fixed energy price calculated in the manner described in the
Amended and Restated PPA, for all Commercial Energy up to and including 1240 MW,
determined on an hourly basis,
          (iii) A variable energy price for all delivered Commercial Energy that
will reflect MCV’s cost of production, calculated as stated in the Amended and
Restated PPA.
          Other terms in the Amended and Restated PPA include the following:
          (iv) The Amended and Restated PPA will become effective when both of
the following events have occurred: (a) issuance of a Commission order approving
this Settlement Agreement without modification, and (b) the commercial operation
date of at least four supplemental boilers to be installed by MCV,

2



--------------------------------------------------------------------------------



 



          (v) A procedure to measure the availability of the MC-Facility,
          (vi) Revised fuel assurance provisions,
          (vii) The primary term of the Amended and Restated PPA continues
through March 15, 2025, with Consumers Energy having the option, at the
conclusion of the primary term, to purchase the MC-Facility at fair market value
as determined by a mutually acceptable appraisal of the facility, or to extend
the term of the Amended and Restated PPA at a reduced capacity price.
          2. The capacity available pursuant to the Amended and Restated PPA
will initially be offered into the Midwest Independent Transmission System
Operator (“MISO”) energy market by Consumers Energy based upon the variable
energy charge (cost of production) described in paragraph 1, and dispatched by
MISO based upon the variable energy charge (cost of production) or to meet
reliability requirements. Pursuant to the Amended and Restated PPA, MCV will
have the option, subject to Commission approval of the necessary amendment, to
assume the responsibility of offering this capacity into the MISO energy market.
          3. All MPSC jurisdictional costs incurred by Consumers Energy as a
result of implementing this Settlement Agreement, including all MPSC
jurisdictional capacity and energy payments made by Consumers Energy under the
Amended and Restated PPA, shall be fully recoverable by Consumers Energy. The
parties anticipate that such recovery will be accomplished through the power
supply cost recovery (PSCR) process governed by 1982 PA 304, as amended. When
approved by the Commission without modification, this Settlement Agreement
provides assurance of such cost recovery to Consumers Energy during the term of
the Amended and Restated PPA, including approvals pursuant to 1909 PA 300, as
amended; 1909 PA 106, as amended, 1939 PA 3, as amended; 1982 PA 304, as
amended, and 1987 PA 81, as

3



--------------------------------------------------------------------------------



 



amended. Approval pursuant to 1987 PA 81 shall not be effective until
recertification of the MC-Facility as a Qualifying Facility by the Federal
Energy Regulatory Commission. Notwithstanding the preceding, discretionary
decisions made during the course of the administration of the Settlement
Agreement or the Amended and Restated PPA are, to the extent such decisions
affect power supply costs, subject to review and Commission approval for
reasonableness and prudence in PSCR proceedings. The parties agree that this
Settlement Agreement does not address or resolve the treatment in PSCR
reconciliation proceedings of costs incurred prior to the effective date of the
Amended and Restated PPA.
          4. The Amended and Restated PPA represents and establishes negotiated
prices under 18 CFR §292.301 (b) and under the Public Utility Regulatory
Policies Act, 16 USC §791a, et seq. MCV agrees that, by negotiating these price
terms, it waives all claims to compensation at avoided cost rates.
          5. MCV agrees to contribute $5 million annually to the Renewable
Resources Program Fund, with such payment to be collected as set forth in the
Amended and Restated PPA. The Renewable Resources Program Fund is part of the
Renewable Resources Program approved by the Commission in Cases No. U-13843,
U-12915, U-14031 and U-15433 and is described in Consumers Energy’s electric
tariffs in Rule C10. If the Renewable Resources Program is terminated or
modified in a manner that eliminates the need for the Renewable Resources
Program Fund, MCV shall contribute the $5 million to support the development of
renewable resources in a manner permitted by law. In such event, all parties
shall have the opportunity to propose how the $5 million should be utilized.
          6. MCV agrees to (i) install at least four supplemental boilers for
the purpose of supplying steam to The Dow Chemical Company, the generation of
electric energy and to allow

4



--------------------------------------------------------------------------------



 



greater flexibility in the dispatch of the MC-Facility including the 1240 MW of
Contract Capacity to Consumers Energy, and (ii) to take the actions necessary to
allow the MC-Facility to achieve the “ramping” standards set forth in the
operating practices applicable to the Amended and Restated PPA. MCV will provide
notice to the Commission and all parties when the Michigan Department of
Environmental Quality issues permit(s) for the installation of the supplemental
boilers, and of the commercial operation date of such boilers.
          7. If this Settlement Agreement is approved by the Commission without
modification, MCV agrees (i) not to contest Consumers Energy’s exercise of the
“regulatory-out” provision set forth in Section 10(c) of the PPA As Amended with
respect to all periods prior to the effective date of the Amended and Restated
PPA where Consumers Energy has exercised such provision, and (ii) to relinquish
all rights which MCV may have under the PPA As Amended to terminate the PPA As
Amended or to reduce the amount of capacity committed to Consumers Energy as a
result of Consumers Energy’s exercise of the “regulatory-out” provision set
forth in Section 10(c) of the PPA As Amended.
          8. If this Settlement Agreement is approved by the Commission without
modification, the parties agree that the Resource Conservation Plan
(RCP) approved by the Commission in Case No. U-14031 should be terminated,
effective with the date that the Amended and Restated PPA becomes effective. The
parties agree that MCV and Consumers Energy should take all actions necessary to
terminate the RCP, including the termination of the Resource Conservation
Agreement and the Reduced Dispatch Agreement between MCV and Consumers Energy.
          9. This settlement is entered into for the sole and express purpose of
reaching a compromise among the parties. All offers of settlement and
discussions relating to this

5



--------------------------------------------------------------------------------



 



settlement are, and shall be considered, privileged under MRE 408. If the
Commission approves this Settlement Agreement without modification, neither the
parties to this Settlement Agreement nor the Commission shall make any reference
to, or use, this Settlement Agreement or the order approving it, as a reason,
authority, rationale, or example for taking any action or position or making any
subsequent decision in any other case or proceeding; provided, however, such
references may be made to enforce or implement the provisions of this Settlement
Agreement and the order approving it.
          10. This Settlement Agreement is intended for the final disposition of
Case No. U-15320, including applications for leave to appeal now pending before
the Commission. So long as the Commission approves this Settlement Agreement
without modification, the parties agree not to appeal, challenge, or otherwise
contest the Commission Order Approving Settlement Agreement, this Settlement
Agreement, or the Amended and Restated PPA and agree to be bound by them during
the term of the Amended and Restated PPA. Except as otherwise set forth herein,
the parties agree and understand that this Settlement Agreement does not limit
any party’s right to take new and/or different positions on similar issues in
other administrative proceedings, or appeals related thereto.
          11. This Settlement Agreement is not severable. Each provision of the
Settlement Agreement is dependent upon all other provisions of this Settlement
Agreement. Failure to comply with any provision of this Settlement Agreement
constitutes failure to comply with the entire Settlement Agreement.
          12. If the Commission rejects this Settlement Agreement or any
provision of the Settlement Agreement, this Settlement Agreement shall be deemed
to be withdrawn, shall not

6



--------------------------------------------------------------------------------



 



constitute any part of the record in this proceeding or be used for any other
purpose, and shall be without prejudice to the pre-negotiation positions of the
parties.
          13. The Staff agrees that approval of this Settlement Agreement by the
Commission would be reasonable and in the public interest.
          14. The parties agree to waive Section 81 of the Administrative
Procedures Act of 1969 (MCL 24.281), as it applies in this proceeding, if the
Commission approves this Settlement Agreement without modification.
          15. For the convenience of the Commission, the parties have attached,
as Attachment B, a proposed form of order. The parties respectfully request the
Commission to issue an order in substantially the form of Attachment B.
          16. Capitalized terms appearing in this Settlement Agreement that are
not otherwise defined herein have the meanings ascribed to them in the Amended
and Restated PPA.
          17. Attachment C to this Settlement Agreement is a copy of the
Affidavit of James M. Rajewski, Chief Financial Officer, Vice President and
Controller of MCV, and of a letter signed by Howard E. Lubow, President of
Overland Consulting.

7



--------------------------------------------------------------------------------



 



          WHEREFORE, the undersigned parties respectfully request the Commission
to approve this Settlement Agreement and the Amended and Restated PPA and make
them effective in accordance with their terms by final order.

          MICHIGAN PUBLIC SERVICE COMMISSION STAFF    
 
       
By:
  /s/ Vincent J. Leone    
 
       
 
  Vincent J. Leone (P24093)    
 
  Assistant Attorney General    
 
  Public Service Division
6545 Mercantile Way, Suite 15    
 
  Lansing, MI 48911    
 
        MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP    
 
       
By:
  /s/ Gary B. Pasek    
 
       
 
  Gary B. Pasek (P54099)    
 
  Vice President, General Counsel and Secretary    
 
  Midland Cogeneration Venture Limited Partnership    
 
  100 Progress Place    
 
  Midland, Michigan 48640    
 
        CONSUMERS ENERGY COMPANY    
 
       
By:
  /s/ Jon R. Robinson    
 
       
 
  Jon R. Robinson (P27953)
Raymond E. McQuillan (P24100)    
 
  Attorneys for Consumers Energy    
 
  One Energy Plaza    
 
  Jackson, MI 49201    
 
        ATTORNEY GENERAL     MICHAEL A. COX    
 
       
By:
  /s/ Donald E. Erickson    
 
       
 
  Donald E. Erickson (P13212)    
 
  Assistant Attorney General    
 
  Tobacco & Special Litigation Division
P.O. Box 30212    
 
  Lansing, MI 48909    

8



--------------------------------------------------------------------------------



 



          ASSOCIATION OF BUSINESSES ADVOCATING TARIFF EQUITY    
 
       
By:
  /s/ Thomas E. Maier    
 
       
 
  Thomas E. Maier (P34526)    
 
  Robert A.W. Strong (P27724)    
 
  Clark Hill PLC    
 
  Attorneys for Association of Businesses Advocating    
 
  Tariff Equity    
 
  255 S. Old Woodward Ave.    
 
  Third Floor    
 
  Birmingham, MI 48009-6179       DOW CORNING CORPORATION    
 
       
By:
  /s/ David E. S. Marvin    
 
       
 
  David E. S. Marvin (P26564)    
 
  Fraser Trebilcock Davis & Dunlap PC    
 
  Attorney for Dow Corning Corporation    
 
  124 West Allegan St., Suite 100    
 
  Lansing, Michigan 48933    
 
        MICHIGAN ENVIRONMENTAL COUNCIL/PUBLIC INTEREST
RESEARCH GROUP IN MICHIGAN    
 
       
By:
  /s/ Don L. Keskey    
 
       
 
  Don L. Keskey (P23003)    
 
  Clark Hill PLC    
 
  Attorney for Michigan Environmental Council and Public Interest    
 
  Research Group in Michigan    
 
  212 East Grand River Ave.    
 
  Lansing, Michigan 48906    

9



--------------------------------------------------------------------------------



 



          NEW COVERT GENERATING COMPANY, LLC    
 
       
By:
  See attached Statement of Non-Objection    
 
       
 
  Jon D. Kreutcher (P46133)    
 
  Howard & Howard Attorneys PC    
 
  Attorney for New Covert Generating Company, LLC    
 
  39400 Woodward Avenue. Suite 101    
 
  Bloomfield Hills, Michigan 48304-5151    

10



--------------------------------------------------------------------------------



 



STATE OF MICHIGAN
BEFORE THE MICHIGAN PUBLIC SERVICE COMMISSION
*****

         
In the matter of the application of Midland
)      
Cogeneration Venture Limited Partnership
)      
for the Commission to eliminate the
)      
“availability caps” which limit Consumers
)     Case No. U-15320
Energy Company’s recovery of capacity
)      
payments with respect to its power purchase
)      
agreement with Midland Cogeneration Venture
)      
Limited Partnership
)      
 
)      
 
       

STATEMENT OF NON-OBJECTION
     NOW COMES New Covert Generating Company LLC (“New Covert”), by and through
its attorneys Howard and Howard Attorneys P.C., and states as follows:

  1.   On Friday, June 6, 2008, Consumers Energy Company distributed a
Settlement Agreement (together with Exhibits A, B, and C thereto), an Amended
and Restated Power Purchase Agreement (together with Exhibits A, B, C, D and E
thereto), a Supplemental Affidavit, a Letter from Overland Consulting, and a
draft Commission Order (collectively, the Settlement Documents”) to the parties
to this proceeding. The Settlement Documents were submitted pursuant to MCL
24.278(2) and MPSC Rule 333.     2.   Pursuant to MPSC Rule 333(3), a party to a
proceeding in which a settlement is proposed shall be permitted fourteen
(14) days to consider the settlement. Nevertheless, extensive settlement
discussions have previously occurred, and a request has been made that all
parties identify their position with respect to the Settlement Documents not
later than by 10 a.m., Monday, June 9, 2008.     3.   Petitioner Midland
Cogeneration Limited Partnership and Consumers Energy Company have also
requested that any party which files a statement of non-

 



--------------------------------------------------------------------------------



 



      objection to the Settlement Documents include a commitment that the
non-objecting party will not appeal or seek a rehearing of an order by the
Commission which approves the Settlement Documents without modification.

  4.   As requested by the aforesaid parties, and while not required by MPSC
Rule 333, New Covert does nevertheless hereby:

  A.   Waive the requirement of MPSC Rule 333(3) that fourteen (14) days be
permitted for the consideration of any settlement;     B.   Declare that it does
not object to the Commission’s approval of the Settlement Documents, if approved
without modification;     C.   Waive the right to a reasonable opportunity to
present evidence and arguments in opposition to the Settlement Documents, as
would otherwise be permitted pursuant to MPSC Rule 333(5)(a); and     D.   Waive
the right to seek a rehearing or appeal of a Commission order which approves the
Settlement Documents as presented.

          DATED: June 6, 2008   Respectfully submitted,
 
            NEW COVERT GENERATING COMPANY LLC
 
       
 
  By:   /s/ Jon D. Kreucher
 
            Howard & Howard Attorneys, P.C.
Rodger A. Kershner (P26049)
Jon D. Kreucher (P46133)
39400 Woodward Ave., STE 101
Bloomfield Hills, MI 48304
(248) 645-1483

Page 2 of 2



--------------------------------------------------------------------------------



 



ATTACHMENT A

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN CONSUMERS ENERGY COMPANY
AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN
CONSUMERS ENERGY COMPANY
AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERHSIP
TABLE OF CONTENTS

                  Section     Page     1.  
Definitions
    2        
 
          2.  
Effective Date and Term
    5        
 
          3.  
Capacity and Energy Sold by Seller to Consumers
    5        
 
          4.  
Character of Energy
    6        
 
          5.  
Metering
    6        
 
          6.  
Fuel Security
    7        
6(a) Purpose and Interpretation
    7        
6(b) Seller’s Assurance of Secure Fuel Supplies
    7        
6(c) Seller’s Continuing Assurances of Secure Fuel Supplies
    8        
6(d) Escrow of Capacity Payments
    9        
6(e) Restoration and Refund of Capacity Payments
    10        
 
          7.  
Operation of MC-Facility
    10        
7(a) Scheduling of Deliveries
    10        
7(b) Seller’s Right to Schedule
    11        
7(c) Communications
    12        
7(d) Outages of Generating Equipment
    12        
7(e) Emergency Operation
    14        
7(f) Operating Characteristics
    14        
7(g) Available Capacity
    15        
7(h) Load Frequency Control
    16        
7(i) Records
    17  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN
CONSUMERS ENERGY COMPANY
AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERHSIP
TABLE OF CONTENTS
(Continued)

                Section       Page     8.  
Renewable Energy Support
    17        
 
          9.  
Compensation for Commercial Energy
    18        
9(a) Capacity Payment
    18        
9(b) Energy Payment
    18        
9(c) Administrative Disallowances by the Michigan Public Service Commission
    19        
9(d) Obligation to Support and Defend
    19        
9(e) Form of Invoice
    19        
9(f) Negotiated Rates
    19        
 
          10.  
Administrative Charge
    20        
 
          11.  
Early Termination
    20        
 
          12.  
Annual Inspection
    20        
 
          13.  
Administrative Committee
    21        
 
          14.  
Force Majeure
    21        
14(a) Definition
    21        
14(b) Obligations Under Force Majeure
    22        
14(c) Continued Payment Obligation
    22        
 
          15.  
Liability
    22        
 
          16.  
Disagreements
    22        
16(a) Administrative Committee Procedure
    22  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN
CONSUMERS ENERGY COMPANY
AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERHSIP
TABLE OF CONTENTS
(Continued)

                  Section     Page        
16(b) Arbitration
    23        
16(c) Obligations to Perform Pending Dispute Resolution
    23        
 
          17.  
Exculpation
    24        
 
          18.  
Billing
    24        
 
          19.  
Purchase Option/Contract Extension
    24        
 
          20.  
Service Contract
    25        
 
          21.  
Successors and Assigns
    25        
 
          22.  
Governing Law
    25        
 
          23.  
Headings
    25        
 
          24.  
Notice to Parties
    26        
 
          25.  
Compliance With Rules and Regulations
    26        
 
          26.  
Mobile-Sierra
    26        
 
          27.  
Entire Agreement and Amendments
    27  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN CONSUMERS ENERGY COMPANY
AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP
          AMENDED AND RESTATED POWER PURCHASE AGREEMENT, herein termed
“Agreement,” dated as of June 9, 2008, between CONSUMERS ENERGY COMPANY, a
Michigan corporation, One Energy Plaza, Jackson, Michigan, 49201 herein termed
“Consumers,” and, Midland Cogeneration Venture Limited Partnership, herein
termed “Seller.” Consumers and Seller are herein sometimes referred to
individually as “Party” and collectively as “Parties,” where appropriate.
W I T N E S S E T H:
          WHEREAS, Consumers owns electric facilities and is engaged in the
generation, purchase, distribution and sale of electric energy in the State of
Michigan, and
          WHEREAS, Seller operates a gas fired cogeneration plant, known as the
MC-Facility, with generator design capacity nameplate ratings of approximately
1560 MW, which also supplies steam and electric energy to The Dow Chemical
Company (herein termed “DOW”), and
          WHEREAS, Seller desires to deliver and sell and Consumers desires to
receive and purchase hereunder Commercial Energy from the MC-Facility, and
          WHEREAS, Consumers desires to schedule its purchases of Commercial
Energy from the MC-Facility, and
          WHEREAS, the Parties entered into a Power Purchase Agreement dated
July 17, 1986, which has been amended from time to time (hereinafter referred to
as the Original Power Purchase Agreement), and
          WHEREAS, Seller will obtain recertification by the Federal Energy
Regulatory Commission (“FERC”) for the MC-Facility as a qualifying cogeneration
facility configured with the Boilers and obtain financing for such qualifying
cogeneration facility, and

- 1 -



--------------------------------------------------------------------------------



 



          WHEREAS, Seller has on file with the FERC a Market-Based Rate Tariff
filed March 15, 2006, which commenced April 5, 2006 in Docket Number
ER06-733-000 (“Tariff”) and this Agreement is entered into pursuant to such
Tariff and represents negotiated prices under 18 CFR §292.301(b), and
          WHEREAS, subject to the terms and conditions herein the Parties desire
to supersede and replace the Original Power Purchase Agreement with this Amended
and Restated Power Purchase Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein set forth, the Parties hereto agree as follows:
     1. Definitions
          Terms used in this Agreement shall have the following meanings:
     1(a) “Available Capacity” - That total electric generating capacity that
the MC-Facility is capable of providing after deducting that electric generating
capacity (a) required for the supply of electric energy (i) for the operation
and maintenance of the MC-Facility, (ii) to DOW and (iii) to Permissible
Purchasers, if any, and (b) associated with scheduled outages, scheduled
unforeseen outages, forced outages and derates of equipment. In accordance with
practices and procedures to be agreed upon by the Parties, such total electric
generating capacity shall include the electric generating capacity of equipment
(a) which is connected to the Transmission Owner’s system and capable of being
loaded by Seller and (b) which is not connected to the Transmission Owner’s
system but is capable of being started, connected and loaded by Seller.
     1(b) “Boilers” - Up to six boilers Seller plans to install to generate
steam and electric energy, each having a capability of producing 250,000 pounds
of steam per hour, as such boilers may be modified or replaced from time to
time.
     1(c) “Commercial Energy” - The maximum amount of electric energy determined
hourly which could be generated by the lower of Contract Capacity and Available
Capacity, whether delivered or not. The determination of such amount of electric
energy shall, whether delivered or not, reflect an adjustment to account for
electric losses in the transmission lines between the Point of Delivery and the
345kV bus at the Tittabawassee Substation.

- 2 -



--------------------------------------------------------------------------------



 



     1(d) “Commercial Operation Date” – The date upon which at least four
Boilers are commercially operable to generate steam and electric energy.
     1(e) “Commercial Pricing Node” – Has the meaning ascribed to such term by
MISO.
     1(f) “Consulting Engineer” - The consulting engineering firm retained by
Seller pursuant to Section 12.
     1(g) “Contract Capacity” - 1240 megawatts of electric capacity.
     1(h) “Contract Capacity Factor” - The Contract Capacity Factor shall be
calculated by dividing the total megawatthours of Commercial Energy for which
Consumers has paid capacity payments in any calendar year, by (a) the product of
the Contract Capacity and the number of hours in such calendar year minus
(b) the total megawatt hours of Commercial Energy available to be scheduled
during the cumulative duration, exceeding 24 hours, of all Emergencies in such
calendar year. For purposes of this definition, only Emergencies which exceed
one minute and prevent Consumers from receiving Commercial Energy shall be
considered.
     1(i) “Cost of Production” or “COP” – Has the meaning specified in Exhibit
B, which is attached hereto and made a part hereof.
     1(j) “Designated Network Resource” - Has the meaning ascribed to such term
by MISO.
     1(k) “DOW Site” - The site of the DOW complex located in Midland County,
Bay County and Saginaw County, Michigan.
     1(l) “Emergency or Emergencies” – A condition or conditions on the
Transmission Owner’s system which in the Transmission Owner’s or Transmission
Provider’s reasonable judgment either has or is likely to result in significant
imminent disruption of service to customers, or imminent endangerment of life or
property.
     1(m) “Fuel Supply Capacity” - The Fuel Supply Capacity is the amount of
firm fuel delivery and/or fuel storage service required to be obtained by Seller
for the months of June, July and August of each year to deliver Contract
Capacity pursuant to Section 6.
     1(n) “Fuel Supply Energy” - For the first two (2) calendar years following
the Effective Date of this Agreement, the Fuel Supply Energy is 2.0 million
megawatt hours per year. Beginning with the third (3rd) calendar year after the
Effective Date

- 3 -



--------------------------------------------------------------------------------



 



of this Agreement and each calendar year thereafter, the Fuel Supply Energy
shall equal eighty percent (80%) of the average annual megawatthours of
Commercial Energy delivered during the two (2) previous calendar years.
     1(o) “Legal Holidays” - New Years Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day.
     1(p) “Locational Marginal Price” or “LMP” - Has the meaning ascribed to
such term by MISO.
     1(q) “MC-Facility” - The Midland Cogeneration Facility located in Midland
County, Michigan. The MC-Facility is deemed to consist of existing and future
equipment, including, but not limited to: generating equipment, including
auxiliary and back-up, capable of generating a minimum of approximately 1560 MW
of electric energy and an annual average of 629,000 lbs/hour of 188 psig process
steam; transformers; electric and steam delivery facilities; pipelines and fuel
handling equipment; administrative structures; the Boilers; and such other
necessary or related facilities, equipment and structures associated with the
generation of electricity and steam.
     1(r) “MISQ” – The Midwest Independent Transmission System Operator, Inc.,
including any successor thereto and subdivisions thereof.
     1(s) “Off-Peak Hours” - All hours other than On-Peak Hours.
     1(t) “On-Peak Hours” - All hours between 7:00 AM and 11:00 PM eastern
standard time, Monday through Friday except Legal Holidays.
     1(u) “Permissible Purchasers” - Other entities to which Seller may sell up
to a cumulative total of 22 MW of electric energy; provided that, any entity
receiving electric energy directly from Seller that is not a partner in the
Midland Cogeneration Venture Limited Partnership or an owner of the MC-Facility
shall have its facilities requiring such electric energy on the DOW Site or on a
site contiguous to the DOW Site or the site of the MC-Facility.
     1(v) “Point of Delivery” - The billing meters used for financial settlement
with MISO.
     1(w) “RCP” - The Resource Conservation Plan approved by the Michigan Public
Service Commission (“MPSC”) in MPSC Case No. 
U-14031.

- 4 -



--------------------------------------------------------------------------------



 



     1(x) “Transmission Owner” – The entity or entities that owns the
electricity transmission facilities used to transmit electric energy to
Consumers at and from the Point of Delivery.
     1(y) “Transmission Provider” – The entity or entities transmitting or
transporting the electric energy to be purchased by Consumers hereunder on
behalf of Consumers at and from the Point of Delivery.
     2. Effective Date and Term
          2(a) This Agreement shall be effective (the “Effective Date”)
commencing at 12:01 AM on the second day following the later of the date both of
the following have occurred: (a) the MPSC has issued an order approving the
Settlement Agreement (“Settlement Agreement”) in Case No. U-15320 on terms
acceptable to the parties to the Settlement Agreement, and (b) the Commercial
Operation Date.
          2(b) Unless terminated as provided in this Agreement, this Agreement
shall continue in effect through March 15, 2025. Thereafter, and subject to
Section 19, this Agreement shall continue in effect unless and until terminated
by mutual agreement or by either Party giving the other Party at least one
year’s written notice of termination to be effective on March 15, 2025, or at
the end of any calendar year thereafter.
          As of the Effective Date, the Original Power Purchase Agreement shall
be replaced and superseded with this Agreement. If the Effective Date does not
occur for any reason, then the Original Power Purchase Agreement shall remain in
effect in accordance with its terms; provided, however, that Seller shall have
120 days from the date the MPSC rejects the Settlement Agreement, to give
written notice pursuant to Section 10(d)(ii) of the Original Power Purchase
Agreement or, if the MPSC approves the Settlement Agreement with modifications
unacceptable to either Party, then Seller shall have 120 days from the date
either Party notifies the other Party that such modifications are unacceptable,
to give written notice pursuant to Section 10(d)(ii) of the Original Power
Purchase Agreement.
     3. Capacity and Energy Sold by Seller to Consumers
                     Subject to the terms and conditions hereof, Seller shall
sell to Consumers, and Consumers shall purchase from Seller, Commercial Energy.
The supply of electric energy by Seller to the MC-Facility, DOW and to
Permissible Purchasers, if any, shall have priority over the supply of
Commercial Energy to Consumers and the supply of Commercial Energy to Consumers
shall have priority over the supply of all other electric

- 5 -



--------------------------------------------------------------------------------



 



energy sales by Seller to third parties. Compensation for such Commercial Energy
is to be in accordance with Section 9. This Agreement does not obligate Seller
to sell, or Consumers to purchase, any capacity or energy other than Commercial
Energy, and Seller shall have the right, other than with respect to Commercial
Energy, to sell any and all capacity and energy that might be available from the
MC-Facility to any third party or into any market.
               In the event that Consumers’ performance with respect to meeting
electric capacity reserve requirements (“Reserve Requirements”) is evaluated
using Generating Availability Data System (“GADS”) (or any successor) data,
Seller shall submit the required data to the entity (or entities) that
establishes Consumers’ Reserve Requirements so that that portion of Consumers’
Reserve Requirements that is based on the electric capacity sold by Seller
hereunder to Consumers is based on the GADS data associated with the
MC-Facility.
     4. Character of Energy
          All electric energy, which Seller shall sell and deliver to Consumers
hereunder shall be alternating current, three phase and 60 Hertz.
     5. Metering
          All electric energy delivered by Seller to Consumers hereunder shall
be metered at the billing meter installations that measure electric energy
deliveries from the MC-Facility to the Transmission Owner’s and/or Transmission
Provider’s system. To determine the amounts of electric energy delivered, the
metered values shall be adjusted for transmission line losses between the Point
of Delivery and the 345 kV bus at the Tittabawassee Substation.
          If any test of the billing meters by the Transmission Owner or
Transmission Provider discloses an inaccuracy of more than 1% fast or 1% slow, a
billing adjustment shall be made to correct for the inaccuracy. For purpose of
the billing adjustment, unless otherwise known, it shall be assumed that the
error has existed for a period equal to one-half of the time elapsed since the
meter was installed or one-half of the time since the last meter test, whichever
is later. At Consumers’ or Seller’s option and expense, back-up meters may be
installed. Such back-up meters shall be used, in accordance with practices and
procedures established by the Parties, for billing adjustments of disclosed
billing meter inaccuracies. At any metering location, should the billing and
back-up meters at any time

- 6 -



--------------------------------------------------------------------------------



 



both fail to register, the Commercial Energy delivered at the corresponding
point of delivery shall be determined by Consumers from the best available data,
unless Seller objects within 30 days. Such disagreements shall be resolved
pursuant to Section 16, save that Seller shall have the burden of disputing
Consumers’ determination.
     6. Fuel Security
          6(a) Purpose and Interpretation
          The Parties recognize the need for secure fuel supplies for the
MC-Facility if it is to fulfill its crucial role as a source of a substantial
block of long-term capacity and energy for Consumers and its customers over the
term of this Agreement. To that end the Parties have conceived the concept of
continuing assurances of sufficient, secure fuel supplies which are set forth in
this Section 6. It is further the Parties’ intent that satisfaction by the
Seller of the terms of this Section 6 be judged on the basis of substantial
compliance or functionally equivalent compliance with the elements set forth in
Subsection 6(b) as such elements have been interpreted and applied by the
Parties during the term of the Original Power Purchase Agreement. These elements
are set forth with specificity to provide Seller a “safe harbor” if it can
substantially comply with those specified elements.
          Prior to Seller executing any fuel supply agreement, Seller may submit
such agreement to Consumers for Consumers’ evaluation as to whether such
agreement satisfies this Section 6. Consumers shall indicate within 30 days of
receipt of such agreement whether or not the agreement is so satisfactory.
          6(b) Seller’s Assurance of Secure Fuel Supplies
          Seller shall be deemed to have provided adequate assurance when it
substantially complies with the following elements:

  (i)   For portions of the Fuel Supply Capacity and Fuel Supply Energy that are
owned by Seller, Seller shall supply evidence to Consumers that it has
sufficient proven and potential reserves, including rights or options to extract
such reserves, and the technical capability to produce such fuel;     (ii)   For
portions of the Fuel Supply Capacity and Fuel Supply Energy that are contracted
from suppliers, Seller shall supply evidence to Consumers that it has an
agreement with one or more suppliers and that such supplier or suppliers have
sufficient dedicated reserves, or the agreement contains adequate covenants of
the supplier concerning

- 7 -



--------------------------------------------------------------------------------



 



      deliverability or limiting future sales of pooled reserves available for
sale under the contract, or otherwise dedicating or giving Seller access to the
supplier’s future reserve additions; and     (iii)   Seller shall supply
evidence to Consumers that it has an agreement or agreements which provide for
firm delivery, or if not firm delivery, sufficient storage service under
contracts which warrant delivery, of the expected fuel needs of the MC-Facility,
including firm delivery and/or storage service sufficient to demonstrate Fuel
Supply Capacity.

           Seller may also provide adequate assurance by providing functional
equivalents to any of the above elements, which shall be evaluated according to
the same standards that applied during the term of the Original Power Purchase
Agreement.
          6(c) Seller’s Continuing Assurances of Secure Fuel Supplies
          Once a year during any calendar year after 2008, Consumers may make a
written request to Seller to provide, within 90 days, adequate continuing
assurances to Consumers that Seller will be able to meet, as a minimum, the
expected fuel needs of the MC-Facility to supply the Fuel Supply Capacity and
Fuel Supply Energy for the then current calendar year plus the next calendar
year, but not beyond the term of this Agreement. Seller shall be deemed to have
provided such adequate continuing assurances when it has established the
elements set forth in Subsection 6(b). Consumers’ evaluation of agreements which
were previously deemed satisfactory in connection with the provision of adequate
continuing assurances (including agreements so deemed satisfactory under the
Original Power Purchase Agreement) shall be limited to a review of whether then
existing circumstances support a determination that performance under such
agreement will continue to be satisfactory. In addition, the Parties agree that
Consumers’ evaluations of Seller’s continuing assurances of secure fuel supplies
pursuant to this Subsection 6(c) shall be consistent with the course of
performance and standards of interpretation that were used in applying the
elements in Subsection 6(b) during the term of the Original Power Purchase
Agreement.
          If Seller has failed to supply any evidence of assurance by the
required date or if, in Consumers’ reasonable opinion, such continuing
assurances as have been provided by Seller are inadequate, Consumers shall
provide, within 20 days after the required date or the date of submission,
whichever is applicable, written notice to Seller. Such notice shall

- 8 -



--------------------------------------------------------------------------------



 



specify in detail the basis for Consumers’ determination that adequate
continuing assurances have not been provided and shall indicate the percentage
of the expected fuel delivery/storage needs and/or fuel supply needs to supply
the Fuel Supply Capacity and/or Fuel Supply Energy for which Consumers deems
Seller has not provided adequate continuing assurances. Within 180 days of such
written notice by Consumers, Seller must provide plans and initiate activities,
including commitments and expenditures, to provide such adequate continuing
assurances. Such plans and activities shall include any feasible means of
providing such assurances and must include, if necessary: (i) construction and
operation of facilities for the use of alternate fuels and (ii) execution of
contracts for delivery, storage or supplies of alternate fuels so as to
establish the same elements set forth in Subsection 6(b).
          6(d) Escrow of Capacity Payments
          If Seller is unable to provide Consumers with adequate continuing
assurances for some percentage of the expected fuel delivery/storage needs
and/or fuel supply needs to supply the Fuel Supply Capacity and/or Fuel Supply
Energy as required in Subsection 6(c), then, beginning with the first calendar
month which commences at least 190 days after Consumers’ written notice,
required by Subsection 6(c), and continuing each month thereafter until Seller
provides such adequate continuing assurances, Consumers shall withhold, in an
interest-bearing escrow account with an independent escrow agent, a portion of
the capacity payments which it would otherwise pay each month to Seller. Such
portion shall be equal to the product of the percentage of the expected fuel
delivery/storage needs and/or fuel supply needs to supply the Fuel Supply
Capacity and/or Fuel Supply Energy for which Consumers deems Seller has not
provided adequate continuing assurance and a factor based upon the number of
consecutive months that capacity payments have been withheld pursuant to the
following table:

      Consecutive     Months That Capacity     Payments Are     Withheld  
Factors 1 – 12   .05 13 – 24     .15 25 – 36     .40 37 and thereafter   .70

- 9 -



--------------------------------------------------------------------------------



 



          Further, at any time following the 48th consecutive month for which
capacity payments have been withheld, Consumers shall have the right, effective
upon written notice to Seller, to terminate this Agreement. In the event of such
termination, Seller shall pay to Consumers an amount determined in accordance
with Exhibit A, which is attached hereto and made a part hereof. Funds in the
escrow account at the time of termination shall first be used toward satisfying
such amount.
          6(e) Restoration and Refund of Capacity Payments
          The percentage of the expected fuel delivery/storage needs and/or fuel
supply needs to supply the Fuel Supply Capacity and/or Fuel Supply Energy for
which Consumers deemed Seller had not provided adequate continuing assurances
which is used in the computation of escrow payments set forth in Subsection 6(d)
shall be decreased whenever Seller provides Consumers with adequate continuing
assurances justifying such a decrease. Such decrease shall be effective
commencing with the calendar month during which such assurances are provided.
The corresponding capacity payments withheld by Consumers pursuant to Subsection
6(d) shall be refunded to Seller within ten days of provision of such
assurances. All interest earned in the escrow account shall be divided equally
between Consumers and Seller and paid at the time of such refund.
     7. Operation of MC-Facility
          7(a) Scheduling of Deliveries
     It is the intent of the Parties, consistent with the safe and prudent
operation of the MC-Facility, that Consumers shall schedule Seller’s deliveries
of electric energy to Consumers. Seller will provide personnel and necessary
equipment at the MC-Facility to permit such scheduling and to provide operating
information relating to the MC Facility. The Parties shall cooperate to maintain
Designated Network Resource status of the MC-Facility for Consumers.
     Notwithstanding Section 9(b) with respect to variable energy payments, if
for any hour Seller delivers more than the bandwidth limit above (the amount
that is more than the bandwidth limit above being the “Excess Amount”) or below
(the amount that is more than the bandwidth limit below being the “Deficiency
Amount”) the schedule provided by Consumers to Seller for such hour, then the
following shall apply:
               (1) If during the applicable hour the MC-Facility is ramping up
to meet the schedule provided by Consumers and such ramping requires the
starting of one or more gas turbines, then in such event the bandwidth limit
shall equal 40 MW for such hour. The bandwidth limit shall equal 20 MW for all
other hours.

- 10 -



--------------------------------------------------------------------------------



 



               (2) For each megawatt hour of Commercial Energy delivered
associated with the Excess Amount, Consumers shall pay Seller the lower of
(a) COP (in $/megawatt hours) divided by two and (b) the real-time LMP (in
$/megawatt hours) at the Commercial Pricing Node for Consumers’ load.
               (3) For each megawatt hour of Commercial Energy that was not
delivered associated with the Deficiency Amount, Seller shall pay Consumers the
higher of (a) COP (in $/megawatt hours) divided by two and (b) the difference
between the real-time LMP (in $/megawatt hours) at the Commercial Pricing Node
for Consumers’ load and COP (in $/megawatt hours).
          7(b) Seller’s Right to Schedule
          Seller shall have the right pursuant to this subparagraph to assume
the scheduling obligations of deliveries of electric energy from Consumers, upon
prior written notice to Consumers. Upon the effective date of Seller’s exercise
of the foregoing right, Subsection 7(a) shall not apply (except that the Parties
shall continue to cooperate to maintain Designated Network Resource status of
the MC-Facility for Consumers) and Seller shall be responsible for the charges
assessed and payments made by MISO with respect to the asset owner of the
Commercial Pricing Node associated with electric energy deliveries under this
Agreement. The effective date of Seller’s exercise of the foregoing right shall
be the first date upon which all the following conditions precedent have been
satisfied:

(1)   This Agreement and associated operating practices shall have been amended
to incorporate the following:

  (i)   Seller’s obligation to schedule electric energy deliveries to Consumers
shall use the same scheduling parameters with respect to offers into the MISO
Day-Ahead Energy Market (as such term is defined by MISO) that are in effect as
of the date immediately preceding Seller’s notice exercising the above right.  
  (ii)   Seller’s deliveries of Commercial Energy under this Agreement shall be
measured and effectuated by Financial Bilateral Transactions (as such term is
defined by MISO, “FBT”), settled in the Day-Ahead Energy Market, between the
Parties. The hourly energy quantities contained in such FBTs shall equal MISO’s
published Day-Ahead Energy Market schedule for the MC-Facility, as modified

- 11 -



--------------------------------------------------------------------------------



 



      by Seller to reflect the MC-Facility operating constraints identified in
Operating Practice 4.

  (iii)   Consumers’ and Seller’s obligation to cooperate to maintain Designated
Network Resource status of the MC-Facility for Consumers shall continue.    
(iv)   Any other changes to this Agreement, which are required to effectuate the
transfer of the scheduling obligations from Consumers to Seller.

(2)   The Commercial Pricing Node associated with this Agreement as of the date
immediately preceding Seller’s notice exercising the above right shall have been
transferred from Consumers to Seller or a new Commercial Pricing Node shall have
been established, as applicable and/or necessary to enable Seller to perform the
scheduling obligations hereunder.   (3)   The Commercial Pricing Node specified
in (2) above shall have been incorporated into the MISO commercial model.   (4)
  The Parties shall have obtained MPSC approval of the above amendment to this
Agreement.

          7(c) Communications
          The Parties shall provide for the installation of a communications
link between Seller and Consumers, which shall be used by Seller and Consumers
to exchange any necessary operating information with respect to the MC-Facility
and to implement the scheduling of Seller’s deliveries of electric energy to
Consumers.
          7(d) Outages of Generating Equipment
          The Parties recognize that information regarding outages of generating
capacity is required by Consumers in order to properly operate its electric
system. Seller shall provide to Consumers all information relating to outages of
generating capacity at the MC-Facility, which would affect Seller’s ability to
deliver Commercial Energy.

- 12 -



--------------------------------------------------------------------------------



 



          7(d)(i) Scheduled Outages
          A scheduled outage of generating capacity is an outage that is planned
several months to one year in advance of the expected occurrence. Seller shall
use its best efforts to plan scheduled outages of generation capacity to
accommodate the requirements or obligations of Consumers. A proposed schedule of
generating capacity outages planned by Seller for a calendar year shall be
submitted to Consumers in writing by August 1st of the prior calendar year.
Consumers shall respond to such proposed schedule within 30 days of receipt and
may request modifications in such proposed schedule. Seller shall use its best
efforts to attempt to comply with such requested modifications. If Consumers
fails to respond within 30 days, such schedule shall be deemed acceptable. At
least one week prior to any scheduled outage, Seller shall orally notify
Consumers of the expected start date of such scheduled outage, the amount of
generating capacity that will not be available to Consumers during such
scheduled outage, and the expected completion date of such scheduled outage.
Seller shall orally notify Consumers of any subsequent changes in such
generating capacity not available or any subsequent changes in the scheduled
outage completion date. As soon as practicable, all such oral notifications
shall be confirmed in writing.
          7(d)(ii) Scheduled Unforeseen Outages
          A scheduled unforeseen outage of generating capacity is an outage that
is neither a scheduled outage pursuant to Subsection 7(d)(i) nor a forced outage
pursuant to Subsection 7(d)(iii), but which is generally planned several days to
several months in advance of the expected occurrence to perform unforeseen
maintenance or to mitigate an operating problem or capacity deficiency at the
MC-Facility. Seller shall use its best efforts to plan such outages of
generating capacity to accommodate the requirements or obligations of Consumers.
Schedules of such outages shall be submitted to Consumers in writing if time
permits, or otherwise orally. Consumers shall promptly respond to such submitted
schedules and may request modifications in such schedules. Seller shall use its
best efforts to attempt to comply with such requested modifications. Prior to
any scheduled unforeseen outage of generating capacity previously available to
Consumers at the MC-Facility, Seller shall orally notify Consumers of the
expected start date of such outage, the amount of unavailable generating
capacity and the expected completion date of such outage. Such notice shall be
given at the time the need for such scheduled unforeseen

- 13 -



--------------------------------------------------------------------------------



 



outage is determined by Seller. Seller shall orally notify Consumers of any
subsequent changes in such generating capacity not available to Consumers or any
subsequent changes in such outage completion date. As soon as practicable, all
such oral notifications shall be confirmed in writing.
          7(d)(iii) Forced Outages
          Forced outages are uncontrolled losses of generating capacity
previously available for production of electric energy for Consumers at the
MC-Facility. Seller shall promptly provide to Consumers an oral report of any
forced outage occurrence, the amount of generating capacity unavailable and the
expected return date of such generating capacity. Seller shall orally notify
Consumers as soon as practicable of any subsequent changes in such generating
capacity not available and any subsequent changes in the forced outage return
date. As soon as practicable, all such oral notifications shall be confirmed in
writing.
          7(e) Emergency Operation
          Consumers shall not be obligated to pay capacity payments or energy
payments pursuant to Section 9 for Commercial Energy which the Seller may have
available at the MC-Facility during an Emergency occurring on the Transmission
Owner’s and/or Transmission Provider’s system which prevents Consumers from
receiving such Commercial Energy, except that Consumers shall pay capacity
payments pursuant to Subsection 9(a) and energy payments associated with fixed
expense pursuant to Subsection 9(b) for Commercial Energy during an Emergency
once the cumulative duration of such Emergencies in a calendar year exceeds 144
hours.
          7(f) Operating Characteristics
          Seller has provided Consumers with information as to all of the
MC-Facility’s operating characteristics that affect the delivery of electric
energy to the Transmission Owner’s system. Any material changes in such
information after the Effective Date shall promptly be provided to Consumers.
Information as to the MC-Facility’s operating characteristics shall include, but
not be limited to:

  (i)   The lead time required to increase or decrease generation to any level
of electric energy output to the Transmission Owner’s system;

- 14 -



--------------------------------------------------------------------------------



 



  (ii)   Any levels of electric energy output at which it would be impractical
for the MC-Facility to operate; and     (iii)   Any reduction in the available
electric capacity of the MC-Facility due to changes in ambient temperature.

            7(g) Available Capacity
            Consumers’ knowledge of the Available Capacity is imperative to the
economic and reliable operation of its electric system. Seller agrees to declare
the Available Capacity of the MC-Facility in accordance with practices and
procedures to be established by the Parties. Evaluations of Seller’s performance
in achieving the declared Available Capacity shall be made at Consumers’ option.
All performance evaluations shall be conducted in accordance with the following
criteria:

  (i)   No more than 12 test periods in a calendar year will be selected by
Consumers. No tests will be conducted or continued which, in the opinion of
Seller, could result in significant degradation of the MC-Facility.     (ii)   A
test period shall consist of four consecutive hours during which Consumers
requests the declared Available Capacity to generate electric energy for
delivery to the Transmission Owner’s system. Energy generated and delivered
during such performance evaluations is Commercial Energy. Once a test period has
been initiated it must last four hours unless Consumers and the MC- Facility
general manager mutually agree to a shorter duration.     (iii)   An hourly
deficiency is that amount by which the actual hourly electric energy delivered
to the Transmission Owner’s system is less than that electric energy which
should have been delivered from the declared Available Capacity.     (iv)   All
hourly deficiencies recorded during each such test period will be added together
and the resulting sum divided by the total number of hours in such test period
to determine an average hourly capacity deficiency.     (v)   A performance
factor will be calculated by subtracting the average hourly capacity deficiency
from the declared Available

- 15 -



--------------------------------------------------------------------------------



 



      Capacity in effect at the time, and dividing such result by the declared
Available Capacity and rounding the resulting factor to the nearest
one-thousandth (.001).     (vi)   During any such calendar month in which the
performance evaluation occurs and an average hourly capacity deficiency occurs
which exceeds 1% of the declared Available Capacity, the Capacity Price defined
in Subsection 9(a) shall be redetermined by multiplying such rate by the
performance factor and rounding the result to the nearest one-tenth of a dollar
($0.1). Such adjusted rate shall be effective only during such month. No
adjustment shall be made to Available Capacity as a result of an average hourly
capacity deficiency.

          As an alternative to performance evaluations by testing, at Consumers’
option, no more than once per month Seller shall permit full access by Consumers
during regular business hours to all pertinent operating records and equipment
for the purposes of verifying the declared Available Capacity and applying the
provisions of subparagraphs (iii) through (vi) above. The verification of
declared Available Capacity pursuant to this paragraph shall be performed in
accordance with Operating Practice 5, the current version (as of the execution
of this Agreement) of which is attached as Exhibit D hereto and made a part
hereof. The Parties reserve the right to agree to mutually acceptable
modifications of Exhibit D.
          7(h) Load Frequency Control
          Consumers’ electrical system must be operated to match generating
resources with electric system requirements. In order to maintain utility
industry standards for the matching of electric generating resources and load
requirements, Consumers has installed equipment to regulate load frequency at
its own generating plants. Such equipment allows the electrical output of the
generating facility to be regulated within established limits. Consumers may
choose to require the regulation of load frequency at the MC-Facility, and any
necessary equipment and the associated expenses of installation shall be the
responsibility of Consumers. If Consumers does so choose, the operating
characteristics of the MC-Facility’s electric generators shall be incorporated
into the system for regulating load frequency. Seller shall be given an adequate
period to evaluate

- 16 -



--------------------------------------------------------------------------------



 



Consumers plans for such equipment and installation, and to suggest appropriate
modifications. To the extent practicable Consumers shall comply with such
suggestions. Seller shall provide any necessary personnel to implement load
frequency regulation at the MC-Facility. If Seller assumes the scheduling
obligations pursuant to Subsection 7(b), this subsection 7(h) shall no longer
apply.
          7(i) Records
          Each Party shall keep and maintain all records as may be necessary or
useful in carrying out the provisions of this Agreement or which are required to
permit an audit by the other Party. All such records created shall be retained
for at least three calendar years following the calendar year in which such
records were created. Subject to the need to maintain compliance with all
applicable law or codes of conduct, each Party shall make such records available
to the other Party for inspections and copying, at the copying Party’s expense,
upon reasonable notice during regular business hours. Each Party shall have the
right, upon 30-days written notice prior to the end of an applicable
three-calendar-year period to request copies of such records. The non-requesting
Party shall provide such copies, at the requesting Party’s expense, within
30 days of receipt of such notice.
          On or before January 31 of each year, Consumers is obligated to
provide to MPSC Staff the daily scheduling parameters with respect to offers
into the MISO Day-Ahead Energy Market that were used to schedule electric energy
deliveries from the MC-Facility during the prior calendar year. Seller shall
provide assistance to Consumers to satisfy the foregoing obligation.
     8. Renewable Energy Support
          Consumers’ payments to Seller shall be offset by the annual amount of
$5,000,000 (prorated by the number of calendar days this Agreement is in effect
each year), which $5,000,000 shall be used by Consumers to support renewable
energy development pursuant to Consumers’ programs that have been approved by
the MPSC. This payment shall be divided by the number of days applicable in each
calendar year, aggregated by calendar month, and the resulting monthly amounts
shall be used to offset monthly amounts owed by Consumers to Seller for capacity
and energy payments hereunder. Absent such Commission approved programs for
Consumers, MCV shall contribute the above sum as directed by the Commission.


- 17 -



--------------------------------------------------------------------------------



 



     9. Compensation for Commercial Energy
          9(a) Capacity Payment
          As the monthly capacity payment for capacity associated with
Commercial Energy, Consumers shall pay Seller the sum of the hourly products of
$10.14 per megawatt hour (the “Capacity Price”) and Commercial Energy.
          If for any calendar year the Contract Capacity Factor is less than
0.6, then the Capacity Price stated in the first paragraph of this Subsection
9(a) shall be adjusted for the next calendar year. A Capacity Price adjustment
factor shall be determined by dividing such Contract Capacity Factor by 0.75.
The Capacity Price for the following calendar year shall then be determined by
multiplying the Capacity Price in the first paragraph of this Subsection 9(a) by
such Capacity Price adjustment factor and rounding the result to the nearest
one-tenth of a dollar ($0.1).
          9(b) Energy Payment
          As the monthly energy payment for energy associated with Commercial
Energy, Consumers shall pay Seller as follows:
          For the energy payment associated with fixed expense, Consumers shall
pay Seller the sum of the hourly products of Commercial Energy and the Fixed
Energy Price determined in accordance with Exhibit C, which is attached hereto
and made a part hereof.
          Subject to Section 7(a) and the following paragraph, for the energy
payment associated with variable expense, Consumers shall pay Seller the sum of
the hourly products of Commercial Energy generated and delivered and the Cost of
Production determined in accordance with Exhibit B.
          Notwithstanding the immediately preceding paragraph, in the event that
the Boilers fail to operate, and Seller’s obligation to DOW requires a turbine
start-up, and Seller’s deliveries are in excess of the scheduled amount of
energy, then during such period of turbine operation Consumers shall pay Seller
the sum of the hourly products of the excess Commercial Energy generated and
delivered and the lower of (a) the Cost of Production divided by two and (b) the
real-time Locational Marginal Price at the Commercial Pricing Node for
Consumers’ load. In the event that both this paragraph and Section 7(a) apply,
this pricing provision shall apply.

- 18 -



--------------------------------------------------------------------------------



 



          9(c) Administrative Disallowances by the Michigan Public Service
Commission
          If the Michigan Public Service Commission disallows, or states an
intention to disallow in the future, recovery of any jurisdictional costs
incurred by Consumers as a result of the administration of this Agreement based
upon a finding by the Commission that some provision of this Agreement was, or
is being, improperly administered in a manner that did or will result in
jurisdictional costs incurred by Consumers that should not be recovered from
Consumers’ customers, such administrative disallowance shall be the
responsibility of Seller. To the extent such an administrative disallowance
relates to a payment previously made by Consumers to Seller, Seller shall refund
such amount to Consumers within 60 days of the date of the Commission order
imposing such administrative disallowance. To the extent such an administrative
disallowance relates to payments to be made in the future, Consumers shall have
the right to adjust its future payments to Seller to an amount consistent with
the administrative disallowance finding of the Commission. By way of example and
not limitation, an instance of an administrative disallowance would be a
circumstance where Seller and Consumers determine that Available Capacity for a
specified period is 98%, but the MPSC makes a finding that Available Capacity is
97%, and disallows cost recovery for the amount of the difference.
          The provisions of Subsection 9(c) shall govern over any conflicting
provisions of this Agreement.
          9(d) Obligation to Support and Defend
          Consumers and Seller shall support and defend the MPSC’s order
approving the Settlement Agreement in Case No. U-15320 and the terms of this
Agreement in any forum in which they may be challenged.
          9(e) Form of Invoice
          Exhibit E to this Agreement is a pro forma invoice that is an
illustrative example of the manner in which charges incurred pursuant to this
Agreement are expected to be invoiced to Consumers Energy. The parties recognize
that the form of the actual invoices may, from time to time, vary from that
shown on Exhibit E, but expect that such invoices will be in substantially the
form shown on Exhibit E.
          9(f) Negotiated Rates
This Agreement represents and establishes negotiated prices under 18 CFR
§292.301(b) and under the Public Utility Regulatory Policies Act, 16 USC §791a,
et seq. Seller agrees

- 19 -



--------------------------------------------------------------------------------



 



that, by negotiating these price terms, it waives all claims to compensation at
avoided cost rates.
     10. Administrative Charge
          To offset administrative costs incurred by Consumers in administering
this Agreement, Seller shall pay Consumers at the rate of one dollar ($1.00) per
megawatt hour for all Commercial Energy delivered to Consumers. Such payment
shall not exceed a maximum total payment of $2,000 in any calendar month.
     11. Early Termination
          If for each of any two consecutive calendar years the Contract
Capacity Factor is less than 0.10, Consumers shall have the right to terminate
this Agreement. Such right shall be exercised by giving at least 90 days’
written notice to Seller, which notice shall be given within 90 days of the end
of the second calendar year. Within 20 days after such notice is given, Seller
shall pay to Consumers an amount determined in accordance with Exhibit A. The
provisions of this Section 11 regarding payments shall survive any termination
of this Agreement by Consumers pursuant to this Section 11.
     12. Annual Inspection
          A Consulting Engineer shall be retained by Seller. Prior to retaining
the Consulting Engineer, Seller shall provide Consumers with a list of potential
consulting engineering firms. Seller shall be entitled to select any of the
consulting firms named on such list to which Consumers does not object within
ten days of receipt of such list.
          Seller shall cause the Consulting Engineer to inspect the MC-Facility
at least once in each calendar year. The annual inspection shall include, at a
minimum, all equipment, structures, operating procedures and maintenance
practices necessary for the generation and delivery of Commercial Energy. The
Consulting Engineer shall promptly issue a written report of the annual
inspection (hereinafter referred to as the “Annual Inspection Report”) to Seller
and Consumers. The cost of the annual inspection and Annual Inspection Report
shall be borne by Seller.
          As soon as practicable, and in no event later than 730 days after
receipt of the Annual Inspection Report, Seller shall implement all
recommendations in the report that have been approved by the MC-Facility
management regarding equipment, structures, operating procedures and maintenance
practices necessary for the generation and delivery of Commercial Energy. After
the issuance of each Annual Inspection Report and prior to the issuance of each
subsequent report, Seller shall provide to Consumers a written

- 20 -



--------------------------------------------------------------------------------



 



summary of the status of previous Annual Inspection Report recommendations and
provide, upon Consumers’ written request, verification of said status.
          If the Consulting Engineer withdraws its service, Seller shall retain
a replacement Consulting Engineer as soon as reasonably possible. In such an
instance or if Seller desires to replace the Consulting Engineer, Seller shall
provide Consumers with a list of potential consulting engineering firms. Seller
shall be entitled to select any of the consulting firms named on such list to
which Consumers does not object within 10 days of receipt of such list.
     13. Administrative Committee
          From time to time various administrative and technical matters may
arise in connection with the terms and conditions of this Agreement which will
require the cooperation and consultation of the Parties and the exchange of
information. As a means of providing for such cooperation, consultation and
exchange, the Parties agree that an Administrative Committee shall be
established. The purposes of the Administrative Committee shall include
providing liaison between the Parties and exchanging information with respect to
significant matters of design, construction, operation, and maintenance of the
MC-Facility. Such Committee shall not diminish in any manner the authority or
responsibility of either Party as set forth in this Agreement.
     14. Force Majeure
          14(a) Definition
          The term “Force Majeure” means acts of God, including flood,
earthquake, storm, or other natural calamity; war, insurrection, riot;
curtailment, order, regulation or restriction imposed by governmental authority;
or any other cause beyond the reasonable control of the Party affected, however,
the phrase “any other cause beyond the reasonable control of the Party
affected,” shall not include:

  (i)   shortages of fuel and supplies, other than fuel shortages occurring in
time of calamity or unusual world events which are preventing major industrial
users, including the Seller, from obtaining fuel for their operations;     (ii)
  mechanical breakdown of equipment of the Party affected;     (iii)   strikes
of employees of the Party affected; or,     (iv)   explosions or fires on the
site of the Party affected, unless such explosions or fires are caused by
criminal acts.

- 21 -



--------------------------------------------------------------------------------



 



          14(b) Obligations Under Force Majeure
          If either Party is rendered unable, wholly or in part, by Force
Majeure, to carry out its obligations under this Agreement, including but not
limited to Seller’s ability to meet the minimum Contract Capacity Factor set
forth in Section 11, then, during the continuance of such inability, the
obligation of such Party shall be suspended. The Party relying on Force Majeure
shall give written notice of Force Majeure to the other Party as soon as
practicable after such event occurs. Upon the conclusion of Force Majeure, the
Party heretofore relying on Force Majeure shall, with all reasonable dispatch,
take all necessary steps to resume the obligation previously suspended. If Force
Majeure has rendered Seller unable to meet the minimum Contract Capacity Factor
set forth in Section 11, and such inability continues beyond the conclusion of
Force Majeure, Seller may, at its option, terminate this Agreement without
liability pursuant to Section 11.
          14(c) Continued Payment Obligation
          Any Party’s obligation to make payments already owing shall not be
suspended by Force Majeure.
     15. Liability
          Neither Party shall in any event be liable to the other for any
special, incidental, exemplary, punitive or consequential damages such as, but
not limited to, lost profits, revenue or good will, interest, loss by reason of
shutdown or nonoperation of equipment or machinery, increased expense of
operation of equipment or machinery, loss of use of equipment or machinery, cost
of purchased or replacement power or services or claims by customers, whether
such loss is based on contract, warranty, negligence, indemnity, strict
liability or otherwise. Except for remedies specifically provided for elsewhere
in this Agreement, no liability shall attach to a Party for failure to settle
any strike or other labor problem in a manner not completely satisfactory to it.
     16. Disagreements
          16(a) Administrative Committee Procedure
          If any disagreement arises on major matters concerning this Agreement,
the disagreement shall be brought to the Administrative Committee, which shall
attempt to timely resolve the disagreement. If the Administrative Committee can
resolve the disagreement, such agreement shall be reported in writing to and
shall be binding upon the Parties. If the Administrative Committee cannot
resolve the disagreement within a reasonable time, the President of Consumers or
the senior officer of Seller can, by written

- 22 -



--------------------------------------------------------------------------------



 



notice to the members of the Administrative Committee, withdraw the matter from
consideration by the Administrative Committee and submit the same for resolution
to the President of Consumers and the senior officer of Seller. If these
representatives of the Parties agree to a resolution of the matter, such
resolution shall be reported in writing to, and shall be binding upon, the
Parties; but if said senior representatives fail to resolve the matter within
seven days after its submission to them, then the matter shall proceed to
arbitration as provided in Subsection 16(b).
          16(b) Arbitration
          If pursuant to Subsection 16(a), the Parties are unable to resolve a
disagreement arising on a major matter pertaining to this Agreement, such
disagreement shall be settled by arbitration and any award issued pursuant to
such arbitration may be enforced in any court of competent jurisdiction. Either
Party may commence arbitration by serving written notice thereof on the other
party designating the issue(s) to be arbitrated and the specific provisions of
this Agreement under which such issues arose. Representatives from Consumers and
Seller shall meet for the purpose of jointly selecting an arbitrator within ten
days after the date of such notice. If no arbitrator has been selected within
20 days of the date of such notice, then an arbitrator shall be selected in
accordance with the procedures of the American Arbitration Association. The
decision of the arbitrator shall be final and binding upon both Parties. Any
such arbitration shall be conducted in accordance with commercial arbitration
rules of the American Arbitration Association in effect on the date of such
notice other than as specifically modified herein. The arbitrator shall be bound
by the provisions of this Agreement, where applicable, and shall have no
authority to modify such provisions in any manner. The arbitrator may grant any
remedy or relief he or she deems just and equitable within the scope of this
Agreement, including interest on any award, but shall have no authority to award
any remedy or relief inconsistent with Section 15.
          16(c) Obligations to Perform Pending Dispute Resolution
          If a disagreement should arise on any major matter which is not
resolved by the Administrative Committee or the senior representatives of the
Parties as provided in Subsection 16(a), then, pending the resolution of the
disagreement by arbitration, Seller shall continue to operate the MC-Facility in
a manner consistent with this Agreement and

- 23 -



--------------------------------------------------------------------------------



 



Consumers shall continue to pay all charges required in accordance with the
applicable provisions of this Agreement.
     17. Exculpation
          Notwithstanding anything to the contrary contained in this Agreement,
the liabilities and obligations of Seller arising out of, or in connection with,
this Agreement or any other agreements entered into pursuant hereto shall not be
enforced by any action or proceeding wherein damages or any money judgment or
specific performance of any covenant in any such document and whether based upon
contract, warranty, negligence, indemnity, strict liability or otherwise, shall
be sought against the assets of the partners comprising Seller. By entering into
this Agreement, Consumers waives any and all right to sue for, seek or demand
any judgment against such partners and their affiliates, other than Seller, by
reason of the liabilities and obligations of Seller arising out of, or in
connection with, this Agreement or any other agreements entered into pursuant
hereto, except to the extent such partners are legally required to be named in
any action to be brought against Seller.
     18. Billing
          As soon as practicable after the end of each calendar month, Seller
shall render a statement to Consumers which shall reflect any amounts owed by
Consumers for Commercial Energy during such calendar month. Such statement shall
also reflect as an offset to any payments due from Seller to Consumers pursuant
to Subsection 7(a), the payment referred to in Section 8 and the administrative
charge referred to in Section 10. The net amount due Seller shall be paid by
Consumers within 20 days after the date of such statement. Any amounts not paid
when due shall bear interest until paid at the lesser of (a) the per annum rate
of interest equal to the prime lending rate as may be from time to time
published in The Wall Street Journal under Money Rates on such day (or if not
published on such day on the most recent preceding day on which published), plus
one percent or (b) the maximum rate permitted by applicable law.
     19. Purchase Option/Contract Extension
          Beginning December 1, 2023, and continuing through March 15, 2024,
Consumers shall have the option to: (i) purchase the MC-Facility at the then
fair market value as determined by an appraisal mutually acceptable to the
Parties, or (ii) extend this Agreement for an additional five-year term at a
Capacity Price of $5 per megawatt hour. In the event that Consumers exercises
the foregoing purchase option, the effective date of any

- 24 -



--------------------------------------------------------------------------------



 



such exercise shall be no earlier than March 16, 2025, and the timing and means
of payment will be contained in a purchase agreement negotiated between the
Parties. In the event that Consumers exercises the foregoing extension option,
the effective date of any such exercise shall be no earlier than March 16, 2025.
     20. Service Contract
          It is the intent of the Parties that this Agreement shall be treated
as a service contract. The provisions of this Agreement shall be interpreted and
applied in a manner consistent with the treatment of this Agreement as a service
contract. The Parties shall make appropriate modifications to this Agreement in
the event unanticipated events might otherwise cause this Agreement not to be
treated as a service contract, provided, however, that no such modification
shall be made without the concurrence of the Party whose rights would be
affected thereby.
     21. Successors and Assigns
          This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the respective Parties hereto. Except as
provided in this Section 21, this Agreement shall not be assigned, transferred
or otherwise alienated without the other Party’s written consent, which consent
shall not be unreasonably withheld. No such assignment of this Agreement shall
be valid unless the assignee assumes the obligation to pay Consumers any
payments to which it may become entitled pursuant to Section 11. Notwithstanding
the foregoing, Seller shall have the right, without obtaining Consumers’ consent
(and without relieving itself from liability hereunder), to assign all or a
portion of its rights and/or obligations under this Agreement to any lender(s)
providing financing to Seller as collateral security for obligations under
financing documents entered into with such lender(s); provided, however, that
any such lender(s) shall agree in writing to be bound by the terms and
conditions hereof associated with the rights and/or obligations assigned.
     22. Governing Law
          This Agreement shall be deemed to be a Michigan contract and shall be
construed in accordance with and governed by the laws of Michigan.
     23. Headings
          The various headings set forth in this Agreement are for convenience
only and shall not affect the construction or interpretation of this Agreement.

- 25 -



--------------------------------------------------------------------------------



 



     24. Notice to Parties
          Unless otherwise provided in this Agreement, any notice, consent or
other communication required to be made under this Agreement shall be in writing
and shall be delivered to the address set forth below or such other address as
the receiving Party may designate in writing:

     
 
  Consumers Energy Company
 
  1945 W. Parnall Road
 
  Jackson, Michigan 49201
 
  Attention: John J. Dellas, Executive Manager
 
  Electric Supply
 
   
 
  Midland Cogeneration Venture Limited Partnership
 
  100 Progress Place
 
  Midland, Michigan 48640
 
  Attention: Rodney E. Boulanger, President

All notices shall be effective when received. Notices of anticipated events
required to be given by this Agreement shall be revised and reissued to reflect
changes in the dates of the anticipated events. Upon notification of an
assignment by Seller, Consumers shall also provide to assignee all notices
required in this Agreement.
     25. Compliance With Rules and Regulations
          In the event an operational or scheduling term(s) of this Agreement or
the practices or procedures conflict with any rule or regulation promulgated by
MISO, the Federal Energy Regulatory Commission, North American Electric
Reliability Corporation, ReliabilityFirst Corporation, Transmission Owner, or
Transmission Provider, which rule or regulation applies to either Party or the
MC-Facility, and which governs the operation of the MC-Facility or the
scheduling of electric energy from the MC-Facility, the Parties shall conform
this Agreement and/or the practices and procedures to such rule or regulation
and in doing so, shall modify this Agreement to give effect to the original
intent of the Parties to the extent practicable.
     26. Mobile-Sierra
          It is the intent of the Parties that the rates and all other terms and
conditions of the services provided hereunder shall not be subject to change
under Sections 205 or 206 of the Federal Power Act of 1935, as amended, 16
U.S.C. § 791 et seq. (or any successor legislation), without the consent of both
Parties. Each of the Parties hereto agrees not to unilaterally file with the
FERC a change in the rates, terms or conditions of

- 26 -



--------------------------------------------------------------------------------



 



this Agreement. Moreover, absent agreement of the Parties to a proposed change,
the standard of review for changes to any rate, term or condition of this
Agreement proposed by a non-Party or the FERC or any other governing authority
claiming jurisdiction and acting sua sponte shall be the “public interest”
standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas Services
Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power
Co., 350 U.S. 348 (1956). To the extent that the FERC adopts specific language
that parties must incorporate into agreements in order to bind FERC, third
parties, governing authorities claiming jurisdiction and themselves to a public
interest standard of review, the Parties hereby incorporate such language herein
by reference.
     27. Entire Agreement and Amendments
          With respect to the subject matter hereof, this Agreement supersedes
all previous representations, understandings, negotiations and agreements either
written or oral between the Parties hereto or their representatives and
constitutes the entire agreement of the Parties. No amendments or changes to
this Agreement shall be binding unless made in writing and duly executed by both
Parties.
          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement.
CONSUMERS ENERGY COMPANY

By /s/ William E. Garrity          
Name: William E. Garrity
Title: Senior Vice President—Electric and Gas Supply
MIDLAND COGENERATION
  VENTURE LIMITED
  PARTNERSHIP
By /s/ Rodney E. Boulanger          
Name: Rodney E. Boulanger
Title: President and CEO

- 27 -



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 1 of 2
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN CONSUMERS ENERGY COMPANY AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP
PAYMENTS BY SELLER TO CONSUMERS
FOR EARLY TERMINATION OF AGREEMENT
     Payment for early termination pursuant to this Agreement shall be
determined in accordance with the following formula.
     ETP = (5256 x CC x CP x M)
Where:

             
 
  ETP   =   Early Termination Payment, expressed in dollars.
 
           
 
  CC   =   Contract Capacity, expressed in megawatts, in effect at time of
termination.
 
           
 
  CP   =   $10.14/MWh.
 
           
 
  M   =   A factor based on the early termination year in accordance with the
following table.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 2 of 2

      Year     In Which Early Termination Occurs   “M” Factor
2008
  1.0000
2009
  1.0000
2010
  1.0000
2011
  1.0000
2012
  1.0000
2013
  1.0000
2014
  1.0000
2015
  0.9167
2016
  0.8333
2017
  0.7500
2018
  0.6667
2019
  0.5833
2020
  0.5000
2021
  0.4166
2022
  0.3333
2023
  0.2500
2024
  0.1667
2025
  0.0833

Note:   For example, if the Contract Capacity Factor is less than 0.10 for the
years 2019 and 2020, then the factor to be used in the above stated formula is
0.4166.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN CONSUMERS ENERGY COMPANY AND
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP
COST OF PRODUCTION DETERMINATION
     Beginning with that portion of the month including and following the
Effective Date and continuing each month thereafter until this Agreement is
terminated, Consumers shall, subject to Subsections 7(a) and 9(b), pay for
Commercial Energy generated and delivered in each such month at the Cost of
Production determined in accordance with this Exhibit B.
     For the energy price associated with variable expenses, Consumers shall pay
on Commercial Energy generated and delivered equal to:
     COP = Gas Price x Heat Rate + Adders
     Where COP = Cost of Production and the remaining terms in the above formula
are defined below.
(a) Definitions
“Adders” means that portion of COP other than fuel by which Seller incurs a cost
as a result of generating and delivering Commercial Energy and consists of the
sum of the following items: (1) Demineralized Water Cost, (2) Maintenance Cost,
and (3) NOx Cost. If new statutes are enacted or new regulations are promulgated
that result in additional variable generation costs, such costs shall be added
to the list of items above in a manner mutually agreed upon by the Parties and
(or absent such agreement) as ordered by the MPSC.
“Business Day” means a calendar day other than a Saturday, Sunday, or a North
American Electric Reliability Corporation (or any successor) holiday.
“Gas Price” means the price (in $/MMBtu and rounded to the nearest tenth of a
cent) applicable to each hour of each calendar day equal to the “Midpoint” of
the “Common Range” for the Consumers Energy city-gate location as published by
Platts’ Gas Daily in the Daily Price Survey (or its successor or substitute
publication as mutually agreed to by the Parties for gas flow that begins that
same calendar day plus $0.06 per MMBtu for variable transportation. In the event
that Platts does not publish a Gas Price for gas flow that begins on a calendar
day, then the Gas Price for such a calendar day shall be the Gas Price in effect
for the nearest previous calendar day.
“Demineralized Water Cost” means the COP component (updated annually and made
effective April 1 of each year) determined by the product of (1) the total
annual thousands of gallons of demineralized water consumed during the prior
calendar year adjusted to exclude the demineralized water attributable to the
supply of process steam to DOW and the demineralized water attributable to the
operation of the Boilers, and (2) the rate per

1



--------------------------------------------------------------------------------



 



EXHIBIT B
thousand gallons for the month of January as determined under the MCV/DOW
Demineralized Water Contract, divided by the total annual electric production
for the prior calendar year adjusted to exclude electric production during the
prior calendar year attributable to the Boilers.
“Emission Rate” means the MC-Facility’s actual average (for the month two months
prior to the month of generation and delivery of Commercial Energy to Consumers)
NOx emission rate in Ibs/MMBtu. The NOx emission rates used for the
determination of COP will be those used by Seller in Seller’s reporting to the
U.S. Environmental Protection Agency (“EPA”).
“Heat Rate” means the number of British Thermal Units (“BTU”, or, if expressed
in millions of BTU, “MMBTU”) required to produce one incremental megawatt-hour
of energy (operating in combined cycle mode) at the MC-Facility using the higher
heating value of the fuel. The Heat Rate will be determined annually pursuant to
Section (b) below and made effective on April 1 of each year.
“Maintenance Cost” means the COP component (updated annually and made effective
April 1 of each year) determined by the product of (1) the total annual Gas
Turbine Equivalent Operating Hours (or EOH) accumulated during the prior
calendar year and (2) the rate per EOH as determined annually under the MCV/GE
Service Agreement or any successor agreement, divided by the total annual
electric production during the prior calendar year adjusted to exclude electric
production during the prior calendar year attributable to the Boilers.
“Market Disruption Event” means, with respect to the Gas Price as published by
Platts (or any successor), any of the following events: (a) the failure of
Platts to announce or publish information necessary for determining the Gas
Price at the Consumers Energy city-gate; (b) the failure of trading to commence
or the permanent discontinuation or material suspension of trading of natural
gas at the Consumers Energy city-gate; (c) the temporary or permanent
discontinuance or unavailability of the information necessary for determining
the Gas Price at the Consumers Energy city-gate; (d) the temporary or permanent
closing of any exchange that supplies information to determine the Gas Price at
the Consumers Energy city-gate; or (e) a material change in the formula for or
the method of determining the Midpoint price of natural gas at the Consumers
Energy city-gate. Notwithstanding the foregoing, a Market Disruption Event shall
only apply to those calendar days that the Parties expect Gas Price information
to be published.
“NOx Allowance(s)” means a right issued by the United States of America or the
state of Michigan allowing the holder to emit one ton of nitrogen oxides (“NOx”)
during a particular period as more particularly described in Michigan’s NOx
State Implementation Plan (SIP) Call as administered by the EPA and/or under the
Clean Air Interstate Rule (CAIR) program due to take effect in 2009.
“NOx Allowance Price” means the estimated sale price of NOx Allowances for the
SIP, the CAIR NOx ozone season trading program and the CAIR annual trading
program, as

2



--------------------------------------------------------------------------------



 



EXHIBIT B
applicable, which is deemed to be equal to an average of at least two quotes
obtained by Seller from brokers within seven days prior to the day the monthly
NOx Cost is calculated hereunder.
“NOx Cost” means the COP component (updated monthly) determined by the product
of (1) Emission Rate, (2) Heat Rate and (3) the NOx Allowance Price, divided by
2000 (i.e., NOx Cost = Emission Rate x Heat Rate x NOx Allowance Price / 2000).
(b) MC-Facility Heat Rate Determination
The Heat Rate for the yearly period that begins April 1 of each year and ends on
March 31 of the following year will be determined in the following manner:

  1.   The Heat Rate, before adjustment for start fuel, will be a fixed standard
of 8.045 MMBtu per MWh.     2.   The MC-Facility Heat Rate will be the standard
Heat Rate plus the product of the number of Gas Turbine starts for the prior
calendar year excluding those starts that were not associated with delivery of
energy under the Commercial Energy schedules and 350 MMBtu per start divided by
the energy delivered to Consumers under the Commercial Energy schedules
expressed in MWhs during the prior calendar year. If the resulting calculated
Heat Rate exceeds 8.500 MMBtu per MWh, the Heat Rate will be 8.500 MMBtu per
MWh.

(c) Market Disruption Event
If a Market Disruption Event has occurred and is continuing for one or more
calendar days, the Gas Price for each such day shall be determined pursuant to
the Gas Price specified for the first calendar day thereafter on which no Market
Disruption Event exists; provided, however, if the Gas Price is not so
determined within three (3) Business Days after the first calendar day on which
the Market Disruption Event occurred or existed, then the Parties shall
negotiate in good faith to agree on a Gas Price (or a method for determining a
Gas Price), and if the Parties have not so agreed on or before the twelfth
(12th) Business Day following the first calendar day on which the Market
Disruption Event occurred or existed, then the Gas Price shall be determined by
each Party obtaining in good faith two dealer quotes obtained from leading
dealers in the relevant market that are not an affiliate and averaging the four
quotes.
(e) Rounding Conventions

  •   Heat Rate — MMBtu/MWh rounded to 3 decimal places     •   NOx emission
rate — pounds/MMBtu rounded to 3 decimal places     •   Tons of NOx emissions —
tons rounded to 0 decimal places     •   Value of NOx emission allowances —
dollars rounded to 0 decimal places     •   MWh dispatched — MWh rounded to 3
decimal places

3



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 1 of 10
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT
BETWEEN CONSUMERS ENERGY COMPANY
AND MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP
FIXED ENERGY PRICE DETERMINATION
          Beginning with that portion of the month including and following the
Effective Date and continuing each month thereafter until this Agreement is
terminated, Consumers shall pay for Commercial Energy associated with fixed
expenses in each such month at the energy price determined by Consumers prior to
such month in accordance with the following formula and as illustrated in this
Exhibit C.
          For the energy price associated with fixed expenses, the Fixed Energy
Price is equal to:
          (On-Peak Hours) FEP = 1.03 (.5 OM + Fl + AG)
          (Off-Peak Hours) FEP = 0.98 (.5 OM + Fl + AG)
          Where:

             
 
  FEP   =   The Fixed Energy Price, in dollars per megawatthour (rounded to the
nearest one-tenth of a dollar), to be paid by Consumers to Seller for Commercial
Energy during such Month.
 
           
 
  OM   =   The average cost in dollars per megawatthour (rounded to the nearest
one-tenth of a dollar) for operation and maintenance, excluding fuel, at the
Base Plant during the Most Recent Calendar Year. Such average cost shall be
determined from Consumers’ total production expenses as stated in its Annual
Report of Electric Utilities (Major and Non-Major) (MPSC Form P-521) or
successor document and Consumers’ fuel related expenses as set forth in its
Power Supply Cost Recovery (PSCR) Monthly Reports or successor documents
submitted to the Michigan Public Service Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 2 of 10

             
 
  FI   =   The average cost in dollars per megawatthour (rounded to the nearest
one-tenth of a dollar) for fuel inventory during the Most Recent Calendar Year.
For the purposes of the determination of the fuel inventory cost, a 60 day
hypothetical fuel inventory supply and an annual fixed charge rate of sixteen
percent (16%) on working capital applicable to such fuel inventory shall be used
throughout the term of this Agreement. The fuel inventory cost shall be equal to
the product of (1) Consumers’ total fuel related expenses at the Base Plants as
set forth in its Power Supply Cost Recovery (PSCR) Monthly Reports or successor
documents submitted to the Michigan Public Service Commission for the Most
Recent Calendar Year, (2) the ratio that sixty (60) Days bears to the number of
Days in the Most Recent Calendar Year and (3) the 16% annual fixed charge rate,
divided by the total of the net generation at the Base Plants as stated in
Consumers’ Annual Report of Electric Utilities (Major and Non-Major) (MPSC
Form P-521) or successor document for such Most Recent Calendar Year.
 
           
 
  AG   =   The average cost in dollars per megawatthour (rounded to the nearest
one-tenth of a dollar) for the portion of administrative and general expenses
applicable to the system-wide electric operations of Consumers for the Most
Recent Calendar Year calculated for Consumers total electric generating capacity
at the Base Plant’s composite capacity factor. Such cost shall be determined
through use of a percentage factor applied to administrative and general
salaries and employee pension and benefits’ portion of electric operation and
maintenance expenses for the Most Recent Calendar Year as stated in Consumers’
Annual Report of Electric Utilities (Major and Non-Major) (MPSC Form P-521) or
successor document. The percentage factor to be used shall be equal to the ratio
(expressed as a percentage) that (a) the total direct operation and

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 3 of 10

             
 
          maintenance production wages bears to (b) the total direct operation
and maintenance wages less the total direct operation and maintenance
administrative and general expenses.

          Each coal-fired plant or portion of a coal-fired plant (herein
referred to as Base Plant and collectively as Base Plants) to be applicable in
the determination of OM, Fl and AG in the formula for calculating the energy
payment rate shall (a) be those owned wholly or partially, directly or
indirectly by Consumers, (b) have a total net demonstrated capability of at
least one hundred (100) megawatts, and (c) have been on line during the Most
Recent Calendar Year at least five thousand five Hundred (5500) hours and have
had at least a forty percent (40%) capacity factor when connected to the
electric system and generating electric energy.
          As used in this Exhibit C, the term “Most Recent Calendar Year” means:
(a) when making calculations for the Months of April through December, the prior
year and (b) when making calculations for the Months of January through March,
the calendar year preceding the prior calendar year.
          An illustrated calculation of the components of the energy charge to
be paid by Consumers to Seller for Commercial Energy is made in Tables I-V and
the Fixed Energy Price determined for the months beginning with May 2007 through
April 2008 is shown below.

       
 
FEP (On-Peak Hours)   = 1.03 (0.5 x $6.9/MWh + $0.6/MWh + $1.4/MWh)
 
    = $5.6/MWh
 
     
 
FEP (Off-Peak Hours)   = 0.98 (0.5 x $6.9/MWh + $0.6/MWh + $1.4/MWh)
 
    = $5.3/MWh

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 4 of 10
TABLE I
2006 Base Plant Characteristics and Costs

                                                                               
  A   B   C   D   E   F   G   H   I   J   K             Net   Energy          
Capacity                                 Capacity   Generated   Hours on  
Factor   Total O&M   Fuel   Other O&M   Fuel   Other O&M     Year   MW   MWh  
Line   %   $   $   $   $/MWh   $/MWh     (1)   (2)   (3)   (4)   (5)   (6)   (7)
  (8)   (9)   (10)
Karn 1&2
    1961       515       3,586,689       8,743       80       102,913,477      
79,929,000       22,984,477       22.3       6.4  
Campbell 1&2
    1967       620       4,358,221       8,760       80       118,215,206      
91,869,000       26,346,206       21.1       6.0  
Campbell 3
    1980       765       3,712,157       5,929       82       109,361,679      
88,505,000       20,856,679       23.8       5.6  
Whiting
    1953       328       2,378,253       8,638       84       66,549,266      
49,254,000       17,295,266       20.7       7.3  
Weadock
    1958       310       1,864,625       8,681       69       53,824,286      
37,837,000       15,987,286       20.3       8.6  
Cobb 4&5
    1957       320       1,843,766       8,348       69       55,296,613      
37,132,000       18,164,613       20.1       9.9  
 
                                                                               
 
                                                                               
Total
            2,858 (11)     17,743,711 (11)                     506,160,527 (11)
    384,526,000 (11)     121,634,527 (11)                
 
                                                                               
Composite
                            8,760 (12)     71 (13)                            
21.7 (14)     6.9 (15)
 
                                                                               

 

NOTES:       1.   Column A lists Base Plants as defined in Exhibit C.   2.  
Column J Composite sets forth 2006 Base Plant Fuel Costs as defined in
Exhibit C.   3.   Column K Composite sets forth 2006 O&M Cost as defined in
Exhibit C.   4.   The number in parenthesis beside a figure or column refers to
the applicable numbered instruction in Table V for that figure or column.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 5 of 10
TABLE II
Determination of 2006 Base Plant Fuel Inventory Cost

              L.  
2006 Fuel Value (16)
  $ 384,526,000      
 
        M.  
Base Plant Generation (17)
  17,743,711 MWh      
 
        N.  
Inventory Supply (18)
  60 Days      
 
        O.  
Fixed Charge Rate (19)
    16 %    
 
        P.  
Value of Inventory (20)
  $ 63,209,753      
 
        Q.  
Annual Carrying Charges (21)
  $ 10,113,561      
 
        R.  
Fuel Inventory Cost (22)
  $ 0.6/MWh  

 

NOTES:       1.   The number in parenthesis beside a figure or column refers to
the applicable numbered instruction in Table V for that figure or column.   2.  
Line R sets forth 2006 Fuel Inventory Cost as defined in Exhibit C.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 6 of 10
TABLE III
Determination of 2006 Administrative and General Cost

              S.  
Total Operation and Maintenance Production Salaries and Wages (23)
  $ 77,365,747      
 
        T.  
Total Operation and Maintenance A&G Salaries and Wages (24)
  $ 24,905,252      
 
        U.  
Total Operation and Maintenance Salaries and Wages (25)
  $ 192,282,877      
 
        V.  
Total Operation and Maintenance Salaries and Wages Less A&G Salaries and Wages
(26)
  $ 167,377,625      
 
        W.  
Total Operation and Maintenance Production Salaries and Wages as a Percentage of
Total Salaries and Wages Less A&G Salaries and Wages (27)
    46 %    
 
        X.  
Operation A&G Salaries (28)
  $ 30,641,372      
 
        Y.  
Operation A&G Pension and Benefits (29)
  $ 95,761,541      
 
        Z.  
Total Operation A&G Salaries, Pension and Benefits (30)
  $ 126,402,913      
 
        AA.  
Production Part of Total (31)
    46 %    
 
        BB.  
Production A&G Expense (32)
  $ 58,145,340      
 
        CC.  
Capacity for all Electrical Generating Plants (33)
  6,644 MW      
 
        DD.  
Base Plant Composite Capacity Factor (34)
    71 %    
 
        EE. $1.4/MWh  
Administrative and General Cost (35)
       

 

NOTES:       1.   The number in parenthesis beside a figure or column refers to
the applicable numbered instruction in Table V for that figure or column.   2.  
Line EE sets forth 2006 Administrative and General Cost as defined in Exhibit C.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 7 of 10
TABLE IV
2006 PSCR Fuel Related Expenses
Dollars

                                                                               
                          Base Plant   January   February   March   April   May
  June   July   August   September   October   November   December   Total
Karn 1&,2
    7,221,000       6,312,000       5,631,000       7,305,000       7,472,000  
    7,648,000       8,246,000       8,080,000       6,660,000       5,139,000  
    3,933,000       6,282,000       79,929,000    
Campbell 1&2
    6,535,000       7,040,000       8,307,000       7,339,000       7,402,000  
    7,561,000       7,082,000       8,284,000       7,838,000       8,520,000  
    8,198,000       7,763,000       91,869,000    
Campbell 3
    9,052,000       9,286,000       8,169,000       8,209,000       10,679,000  
    10,215,000       11,380,000       11,468,000       10,047,000       0      
0       0       88,505,000    
Whiting
    3,774,000       3,248,000       3,092,000       3,836,000       4,120,000  
    4,218,000       4,486,000       5,009,000       4,983,000       3,414,000  
    4,226,000       4,848,000       49,254,000    
Weadock
    3,653,000       3,818,000       3,397,000       2,368,000       2,020,000  
    2,971,000       3,548,000       3,584,000       3,111,000       3,330,000  
    3,051,000       2,986,000       37,837,000    
Cobb 4&5
    3,833,000       3,397,000       3,883,000       3,606,000       2,032,000  
    4,140,000       2,158,000       2,156,000       2,820,000       3,247,000  
    2,432,000       3,428,000       37,132,000  
 
                                                                               
                       
 
                                                                               
                    384,526,000  
 
                                                                               
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 8 of 10
TABLE V
Instructions for Entry or Calculation
for Table I

1.   The year the last unit at the Base Plant was installed as set forth on Line
4 of Pages 402-403 of CP-P-521.   2.   Net continuous plant capability (in
megawatts) when not limited by condenser water as set forth on Line 9 of Pages
402-403 of CP-P-521.   3.   Net generation for the calendar year exclusive of
plant use (in MWh) as set forth on Line 12 of Pages 402-403 of CP-P-521.   4.  
The number of hours the plant was connected to load for the calendar year as set
forth on Line 7 of Pages 402-403 of CP-P-521.   5.   (100 x Column D)/(Column C
x Column E).   6.   Total production expenses for the calendar year as set forth
on Line 34 of Pages 402- 403 of CP-P-521.   7.   Fuel cost per plant for the
calendar year as set forth in the PSCR Monthly Reports submitted by Consumers
for each month of the calendar year determined in a manner consistent with the
method set forth in Table V of this exhibit.   8.   Column G — Column H.   9.  
Column H/Column D.   10.   Column I/Column D.   11.   Total of column.   12.  
Total number of hours in the calendar year.   13.   (100 x Total of Column
D)/(Composite of Column E x Total of Column C).   14.   Total of Column H/Total
of Column D.   15.   Total of Column I/Total of Column D.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 9 of 10
TABLE V
Instructions for Entry or Calculation
for Table II

16.   Total of Column H, Table I   17.   Total of Column D, Table I.   18.  
Assumption; to be used as constant during term of agreement.   19.   Assumption;
to be used as constant during term of agreement.   20.   (Line L x Line
N)/(Number of days in year).   21.   (Line P x Line O)/100.   22.   Line Q/Line
M.

Instructions for Entry or Calculation
for Table III

23.   Direct payroll for system-wide electric production for the calendar year
as set forth on Line 18 (Column b) of Page 354 of CP-P-521.   24.   Direct
payroll for system-wide electric administrative and general for the calendar
year as set forth on Line 24 (Column b) of Page 354 of CP-P-521.   25.   Total
direct payroll for system-wide electric operation and maintenance for the
calendar year as set forth on Line 25 (Column b) of Page 354 of CP-P-521.   26.
  Line U — Line T.   27.   (100 x Line S)/Line V.   28.   Administrative and
general salaries portion of system-wide electric operation and maintenance
expenses for the calendar year as set forth on Line 151 (Column b) of Page 322
of CP-P-521.   29.   Employee pension and benefits portion of system-wide
electric operation and maintenance expenses for the calendar year as set forth
on Line 158 (Column b) of Page 323 of CP-P-521.   30.   Line X + Line Y.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Page 10 of 10
TABLE V
Instructions for Entry or Calculation
for Table III (Continued)

31.   Repeat Line W.   32.   (Line AA x Line Z)/100.   33.   Sum of the
following for all electrical generating plants:

  a.   Net continuous plant capability (in megawatts) when not limited by
condenser water as set forth on Line 9 (Columns A-F) of Pages 402-403 of
CP-P-521;

and

  b.   Net plant capability (in megawatts) under the most favorable operating
conditions as set forth on Line 9 (Columns A-F) of Pages 406-407 of CP-P-521;

and

  c.   Net plant capability (in megawatts) as set forth on Line 7 (Column B) of
Page 409 of CP-P-521;

and

  d.   Installed capacity nameplate rating (in megawatts) of all plants
producing electricity as its primary product as set forth on Page 410 (Column C)
of CP-P- 521.

34.   Composite for Column F, Table I.   35.   (100 x Line BB)/(Line CC x Line
DD x Total hours in the year).

 



--------------------------------------------------------------------------------



 



EXHIBIT D

 



--------------------------------------------------------------------------------



 



Exhibit D
OPERATING PRACTICE 5
CONSUMERS/MCV
AMENDED AND RESTATED POWER PURCHASE AGREEMENT
AVAILABLE CAPACITY
GENERAL
Available Capacity is defined in Subsection 1(a) of the Amended and Restated
Power Purchase Agreement (the “PPA”). During periods when MCV requests Consumers
to supply energy to DOW, MCV will retain its capacity commitment to DOW and
therefore, Available Capacity will be determined by deducting MCV’s capacity
commitment to DOW from the total generating capacity available. MCV will declare
to Consumers any changes to Available Capacity in advance or as soon as
practical. Consumers has the right to evaluate the ability of MCV to achieve the
declared Available Capacity, and to review documentation and test records to
verify such declaration.
PROCEDURE

1)   MCV will maintain and retain plant status records that Consumers can review
to monitor Available Capacity as follows:

  a)   The following records or their successor will be retained for at least
the period of time as specified in Subsection 7(i) of the PPA:

  i)   Hourly data from MCV’s model used to calculate capacity of the
MC-Facility (“CAPCALC”).     ii)   Operator logbook entries and associated
equipment data which contain information regarding equipment status and derates.
    iii)   The electric and steam energy usage of DOW and others.     iv)  
Sales to purchasers (as agreed by the parties)and Permissible Purchasers.

  b)   The following records or their successor will be retained for at least
four months:

  i)   Equipment work order and tagging records.     ii)   Requested Distributed
Control System (DCS) data records.     iii)   Agreed upon non-DCS
instrumentation data that would reflect any potential equipment problems (e.g.,
thermocouple data).

  c)   Observed changes in equipment performance that impact MCV capability will
be appropriately reflected in CAPCALC.

2)   The Available Capacity declared by MCV or adjusted, after the fact, for
billing purposes relating to capacity charge payments shall be based on the
following:

 



--------------------------------------------------------------------------------



 



Exhibit D

  a)   MCV will immediately enter derates or outages in CAPCALC at the time they
occur or as soon thereafter as practical and shall notify Consumers as soon
thereafter as practical, but in no event later than one hour. A generating unit
will be considered unavailable if it cannot be started and loaded within the
amount of time specified in Operating Practice 4.     b)   If a unit fails to
start and the cause of failure is determined and corrective action is completed
within two hours, the unit will be considered available. However, if the next
attempt to start and load the unit after such two hours fails due to the same or
a related problem, or if corrective action is not completed within such two
hours, the unit will be considered unavailable retroactive to the initial failed
start.     c)   If equipment data indicates (i) that there is a reasonable
likelihood that the next attempt to start and load a unit would fail, and no
corrective action is taken and (i) the next attempt to start and load the unit
fails due to the same or a related problem as indicated by the equipment data,
the unit will be considered unavailable retroactive to the time the data
initially indicated a problem existed.     d)   MCV will adjust MCV’s declared
Available Capacity for derates under the following rules governing the delivery
of energy from the MC-Facility to meet dispatch orders as set out in Operating
Practice 2:

  i)   A derate of MCV’s Available Capacity shall occur if MCV’s actual energy
delivery, on an integrated hourly basis (integrated hour is defined as starting
and ending on the hour), is lower than the Final Delivery Schedule as defined in
Operating Practice 2 for more than two consecutive integrated hours.     ii)  
If MCV’s actual energy delivery is lower than the Final Delivery Schedule as
defined in Operating Practice 2 for three consecutive integrated hours, the
Available Capacity will be set equal to the actual energy delivery in the third
integrated hour.     iii)   If MCV’s actual energy delivery is lower than the
Final Delivery Schedule as defined in Operating Practice 2 for more than three
consecutive integrated hours, the Available Capacity will be set equal to the
actual energy delivery beginning with the first hour the deficiency occurs until
the derate is eliminated.     iv)   If a steam turbine unit is not synchronized
to the electric system, MCV’s Available Capacity shall equal that capacity which
MCV can attain without the steam turbine after due consideration of the
operating characteristics specified in Operating Practice 4.

3)   Questions and clarifications on Available Capacity shall be directed to the
MCV Operations shift Supervisor.   4)   Consumers may audit the Available
Capacity declared by MCV for billing purposes relating to capacity charge
payments.

  a)   Consumers may elect to request a performance test to determine MCV’s
ability to achieve the declared Available Capacity. Consumers shall notify MCV
of such a test period as

 



--------------------------------------------------------------------------------



 



Exhibit D

      part of the rules governing scheduling and dispatch pursuant to Operating
Practice 2. These evaluations shall conform to Subsection 7(g) in the PPA.

  b)   Consumers may elect, as an alternative to testing, to review operating
records logs and have access to equipment for the purpose of verifying Available
Capacity. MCV shall permit full access by Consumers during regular business
hours to all pertinent operating records and equipment, including, but limited
to:

  i)   Requested DCS data records     ii)   Operator logbook entries and
associated equipment data     iii)   CAPCALC data sheets and associated
documentation     iv)   Tagging and work order records

A reduction in the Capacity Payment will occur when operating records logs or
equipment review do not support the declared Available Capacity, for four
(4) consecutive integrated hours, as specified in Subsection 7(g) of the PPA.
Effective Date                                         

         
 
  Operating Committee    
 
       
 
       
 
 
 
Consumers    
 
       
 
       
 
 
 
MCV    
 
       
 
       
 
 
 
Signature Date    

 



--------------------------------------------------------------------------------



 



EXHIBIT E

 



--------------------------------------------------------------------------------



 



         
(MCV LOGO) [k48293k4829301.gif]

INQUIRIES: Phone (989) 633-7886
Fax (989) 633-7887


  MIDLAND COGENERATION VENTURE
100 Progress Place
Midland, MI 48640   EXHIBIT E 
PAGE 1 OF 3          

CONFIDENTIAL — FOR SETTLEMENT
DISCUSSION PURPOSES ONLY
PRO FORMA BILLING
FOR ILLUSTRATIVE PURPOSES ONLY

     
INVOICE TO:
  REMIT TO:
 
   
CONSUMERS ENERGY COMPANY
  ATTN: TREASURY
Purchase & Interchange Power
  Midland Cogeneration Venture
1945 West Parnall Road
  100 Progress Place
Jackson, MI 49201
  Midland, MI 48640

              INVOICE DATE   INVOICE NO.   PURCHASE ORDER NO.   TERMS          
    5/1/2009   0409-001   C0056474   Payment Due: 5/21/2009

          DESCRIPTION   AMOUNT  
April 2009 PPA Energy Charges:
       
Capacity Charge
  $ 8,985,358.20  
Fixed Energy Charge
    4,825,981.00  
COP Charge
    17,087,949.80  
RESA Credit (1/12 of $5,000,000)
    (416,666.67 )
Administration Charge
    (2,000.00 )
 
     
Total Energy Charges
    30,480,622.33  
 
     
 
       
Other Credits/Charges:
       
MISO Agency Agreement Credit for the Month of May 2009
    (1,796.26 )
 
     
Total Other Credits/Charges
    (1,796.26 )
 
     
 
       
 
  INVOICE TOTAL
 
       
 
  $ 30,478,826.07  
 
     

     
WIRE REMITTANCE TO:
  U.S. BANK TRUST, N.A.
 
  MINNEAPOLIS, MN
 
  ABA      091000022
 
  A/C        180121167365
 
  FFC        47300017
 
  FBO       MCV 76608640

 



--------------------------------------------------------------------------------



 



         
 
      EXHIBIT E
PAGE 2 OF 3

CONFIDENTIAL — FOR SETTLEMENT
DISCUSSION PURPOSES ONLY
     HYPOTHETICAL BILLING DETAIL FOR MONTHLY PPA INVOICE

                                                              Hour     RT-LMP  
  Available     Capacity     Capacity     FE     FE   Date   Ending    
CONS.CETR     MWh     Rate     Charge     Rate     Charge  
4/1/2009
    1       34.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    2       34.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    3       30.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    4       27.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    5       28.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    6       37.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    7       50.00       1,220       10.14       12,370.80       5.30      
6,466.00  
4/1/2009
    8       62.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    9       60.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    10       54.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    11       60.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    12       65.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    13       66.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    14       70.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    15       69.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    16       69.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/1/2009
    17       74.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    18       76.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    19       76.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    20       70.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    21       76.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    22       69.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    23       52.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/1/2009
    24       37.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    1       38.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    2       31.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    3       30.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    4       28.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    5       31.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    6       34.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    7       49.00       1,230       10.14       12,472.20       5.30      
6,519.00  
4/2/2009
    8       66.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    9       54.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/2/2009
    10       59.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/2/2009
    11       68.00       1,220       10.14       12,370.80       5.60      
6,832.00  
4/2/2009
    12       69.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    13       68.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    14       73.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    15       73.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    16       64.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    17       69.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    18       66.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    19       71.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    20       72.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    21       70.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    22       70.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    23       54.00       1,230       10.14       12,472.20       5.60      
6,888.00  
4/2/2009
    24       41.00       1,230       10.14       12,472.20       5.30      
6,519.00  
 
                                                       
 
                                               
Totals for 4/1-2/08
          $ 56.10       58,850     $ 10.14     $ 596,739.00     $ 5.50     $
323,677.00  
 
                                               
 
                                                       
Totals for Month
          $ 51.27       886,130     $ 10.14     $ 8,985,358.20       5.45     $
4,825,981.00  
 
                                               

     Dataset contains all 720 hours for the month. Only the details for the
first 48 hours are printed in the example.

 



--------------------------------------------------------------------------------



 



         
 
      EXHIBIT E
PAGE 3 OF 3

CONFIDENTIAL — FOR SETTLEMENT
DISCUSSION PURPOSES ONLY
     HYPOTHETICAL BILLING DETAIL FOR MONTHLY PPA INVOICE

                                                                               
                                                                               
      Hour     Scheduled     Delivered             Band-     Excess    
Deficiency     Gas     Gas     Operating     HR Adj     Heat     Gas Price    
Maint     Water     NOx     COP     Excess     Deficiency     COP   Date  
Ending     MWh     MWh     + or -     width     Amount     Amount     Price    
Trans     HR     for Starts     Rate     x HR     Adder     Adder     Adder    
Rate     Rate     Rate     Charge  
4/1/2009
    1       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       32.13       32.13       —  
4/1/2009
    2       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       32.13       32.13       —  
4/1/2009
    3       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       30.00       32.13       —  
4/1/2009
    4       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       27.00       32.13       —  
4/1/2009
    5       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       28.00       32.13       —  
4/1/2009
    6       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       32.13       32.13       —  
4/1/2009
    7       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       32.13       32.13       —  
4/1/2009
    8       —       —       —       20       —       —       6.90       0.06    
  8.045       0.294       8.339       58.04       4.35       0.67       1.19    
  64.25       32.13       32.13       —  
4/1/2009
    9       100       150       50       40       10       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       9,316.30  
4/1/2009
    10       385       390       5       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       25,057.50  
4/1/2009
    11       575       580       5       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       37,265.00  
4/1/2009
    12       670       680       10       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       43,690.00  
4/1/2009
    13       715       720       5       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       46,260.00  
4/1/2009
    14       715       720       5       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       46,260.00  
4/1/2009
    15       690       690       —       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       44,332.50  
4/1/2009
    16       675       680       5       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       43,690.00  
4/1/2009
    17       740       740       —       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       47,545.00  
4/1/2009
    18       985       990       5       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       63,607.50  
4/1/2009
    19       1,215       1,220       5       40       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       78,385.00  
4/1/2009
    20       1,230       1,230       —       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       79,027.50  
4/1/2009
    21       1,055       1,050       (5 )     20       —       —       6.90    
  0.06       8.045       0.294       8.339       58.04       4.35       0.67    
  1.19       64.25       32.13       32.13       67,462.50  
4/1/2009
    22       690       650       (40 )     20       —       20       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       41,119.90  
4/1/2009
    23       225       230       5       20       —       —       6.90      
0.06       8.045       0.294       8.339       58.04       4.35       0.67      
1.19       64.25       32.13       32.13       14,777.50  
4/1/2009
    24       —       —       —       20       —       —       6.90       0.06  
    8.045       0.294       8.339       58.04       4.35       0.67       1.19  
    64.25       32.13       32.13       —  
4/2/2009
    1       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       32.46       32.46       —  
4/2/2009
    2       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       31.00       32.46       —  
4/2/2009
    3       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       30.00       32.46       —  
4/2/2009
    4       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       28.00       32.46       —  
4/2/2009
    5       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       31.00       32.46       —  
4/2/2009
    6       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       32.46       32.46       —  
4/2/2009
    7       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       32.46       32.46       —  
4/2/2009
    8       —       —       —       20       —       —       6.98       0.06    
  8.045       0.294       8.339       58.71       4.35       0.67       1.19    
  64.91       32.46       32.46       —  
4/2/2009
    9       215       220       5       40       —       —       6.98       0.06
      8.045       0.294       8.339       58.71       4.35       0.67       1.19
      64.91       32.46       32.46       14,280.20  
4/2/2009
    10       390       390       —       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       25,314.90  
4/2/2009
    11       580       590       10       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       38,296.90  
4/2/2009
    12       765       770       5       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       49,980.70  
4/2/2009
    13       920       920       —       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       59,717,20  
4/2/2009
    14       975       980       5       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       63,611.80  
4/2/2009
    15       890       900       10       20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       58,419.00  
4/2/2009
    16       810       810       —       20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       52,577.10  
4/2/2009
    17       740       740       —       20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       48,033.40  
4/2/2009
    18       900       910       10       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       59,068.10  
4/2/2009
    19       1,145       1,150       5       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       74,646.50  
4/2/2009
    20       1,230       1,230       —       40       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       79,839.30  
4/2/2009
    21       1,110       1,110       —       20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       72,050.10  
4/2/2009
    22       775       770       (5 )     20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       49,980.70  
4/2/2009
    23       350       350       —       20       —       —       6.98      
0.06       8.045       0.294       8.339       58.71       4.35       0.67      
1.19       64.91       32.46       32.46       22,718.50  
4/2/2009
    24       —       —       —       20       —       —       6.98       0.06  
    8.045       0.294       8.339       58.71       4.35       0.67       1.19  
    64.91       32.46       32.46          
 
                                                                               
                                                                               
 
                                                                               
                                                                           
Totals for 4/1-2/08
            22,460       22,560       100               10       20     $ 6.94  
  $ 0.06       8.045       0.294       8.339     $ 58.39     $ 4.35     $ 0.67  
  $ 1.19     $ 64.60     $ 32.13     $ 32.13     $ 1,456,330.60  
 
                                                                               
                                                                           
 
                                                                               
                                                                               
Totals for Month
            260,390       262,040       1,650               10       20     $
7.05     $ 0.06       8.045       0.294       8.339     $ 59.27     $ 4.35     $
0.67     $ 1.19     $ 65.48     $ 31.88     $ 32.74     $ 17,087,949.80  
 
                                                                               
                                                                           

     Dataset contains all 720 hours for the month. Only the details for the
first 48 hours are printed in the example.

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
STATE OF MICHIGAN
BEFORE THE MICHIGAN PUBLIC SERVICE COMMISSION
In the Matter of the Application of Midland Cogeneration Venture Limited
Partnership For the Commission to eliminate the “availability caps” which limit
Consumers Energy Company’s recovery of capacity Payments with respect to its
power purchase Agreement with Midland Cogeneration Venture Limited Partnership
Case No. U-15320
At the _____, 2008 meeting of the Michigan Public Service Commission in Lansing,
Michigan. PRESENT: Hon. Orjiakor N. Isiogu, Chairman
Hon. Monica Martinez, Commissioner
Hon. Steven A. Transeth, Commissioner
ORDER APPROVING SETTLEMENT AGREEMENT
On May 30, 2007, Midland Cogeneration Venture Limited Partnership (“MCV”) filed
an application, with supporting testimony and exhibits. In its application, MCV
requested the Commission to eliminate the “availability caps” which limit
Consumers Energy Company’s (“Consumers Energy”) recovery of capacity payments
made to MCV pursuant to a Power Purchase Agreement dated July 17, 1986, as
amended (“ PPA As Amended”), between Consumers Energy and MCV, for capacity and
energy supplied from the MCV generating facility located in Midland, Michigan
(“MC-Facility”).
Pursuant to due notice, a prehearing conference was held on September 18, 2007
before Administrative Law Judge Daniel Nickerson (ALJ). The ALJ granted the
interventions of Attorney General Michael A. Cox, Consumers Energy, the
Association of Businesses Advocating Tariff Equity, Michigan Environmental
Council and Public Interest Research Group in Michigan, Dow Corning Corporation,
and New Covert Generating Company. The Commission Staff participated in the
proceedings. The parties have submitted a Settlement Agreement resolving all
issues in this case.
According to the terms of the Settlement Agreement, attached as Exhibit A, the
parties agree that the terms of the PP A As Amended between MCV and Consumers
Energy should be amended and restated (the “Amended and Restated PP A”). The
terms of the Amended and Restated PPA reduce the capacity charge from the 3.62
cents per kWh that the Commission had previously approved for cost recovery to
1.014 cents per kWh, and change the variable energy charge from a coal-based
charge to a natural gas-based charge. Natural gas is the fuel that MCV actually
uses in its facility. Other material terms in the Amended and Restated PPA
include the following:
(i) The Amended and Restated PP A will become effective upon the later of the
date both of the following have occurred: (a) issuance of a Commission order
approving this Settlement Agreement without modification, and (b) the commercial
operation date

 



--------------------------------------------------------------------------------



 



of at least four supplemental boilers to be installed by MCV for purposes of
enhancing MCV’s operational flexibility,
(ii) A procedure to measure the availability of the MC-Facility, as set forth
more fully in the Amended and Restated PP A,
(iii) Revised fuel assurance provisions,
(iv) The primary term of the Amended and Restated PP A continues through
March 15, 2025, with Consumers Energy having the option, at the conclusion of
the primary term, to purchase the MC-Facility at fair market value as determined
by a mutually acceptable appraisal of the facility, or to extend the term of the
Amended and Restated PP A at a reduced capacity price.
(v) Capacity available pursuant to the Amended and Restated PP A will initially
be offered into the Midwest Independent Transmission System Operator (“MISO”)
energy market by Consumers Energy based upon the variable energy charge (cost of
production), and dispatched by MISO based upon the variable energy charge (cost
of production) or to meet reliability requirements. MCV will have the option,
subject to Commission approval of the necessary amendment, to assume
responsibility for offering this capacity into the MISO energy market.
(vi) The Settlement Agreement also provides that, if approved by the Commission,
all jurisdictional costs incurred by Consumers Energy as a result of
implementing the Settlement Agreement shall be fully recoverable by Consumers
Energy. The parties anticipate that such recovery will be accomplished through
the power supply cost recovery (PSCR) process governed by 1982 P A 304, as
amended. The Settlement Agreement provides that, when approved by the Commission
without modification, the Settlement Agreement provides assurance of such cost
recovery to Consumers Energy during the term of the Amended and Restated PP A,
including approvals pursuant to 1909 P A 300, as amended; 1909 P A 106, as
amended, 1939 PA 3, as amended; 1982 PA 304, as amended, and 1987 PA 81, as
amended. Notwithstanding the preceding, discretionary decisions made during the
course of the administration of the Settlement Agreement or the Amended and
Restated PP A are, to the extent such decisions affect power supply costs,
subject to review for reasonableness and prudence in PSCR proceedings.
(vii) MCV agrees to contribute $5 million annually to the Renewable Resources
Program Fund, with such payment to be collected as set forth in the Amended and
Restated PPA. The Renewable Resources Program Fund is part of the Renewable
Resources Program approved by the Commission in Cases No. U-13843, U-12915,
U-14031 and U-15433 and is described in Consumers Energy’s electric tariffs in
Rule CIO. If the Renewable Resources Program is terminated or modified in a
manner that eliminates the need for the Renewable Resources Program Fund, the
Settlement Agreement provides that MCV shall contribute the $5 million to
support the development of renewable resources in a manner permitted by law. In
such event, all parties shall have the opportunity to propose how the $5 million
should be utilized.
The Commission FINDS that:
a. Jurisdiction is pursuant to 1909 PA 300, as amended, MCL 462.2 et seq.; 1919
PA 419, as amended, MCL 460.51 et seq.; 1939 PA 3, as amended, MCL 460.1 et
seq.; 1982 PA 304, as amended, MCL 460.6h et seq.; 1969 PA 306, as amended, MCL
24.201 et seq.; and the Commission’s Rules of Practice and procedure, as
amended, 1999 AC, R 460.17101 et seq.

 



--------------------------------------------------------------------------------



 



b. The Settlement Agreement, including its payment terms, is just and reasonable
and in the public interest, and should be approved.
THEREFORE, IT IS ORDERED that:
A. The Settlement Agreement, attached as Exhibit A, is approved.
B. This order constitutes approval of the Amended and Restated PP A that is the
subject of the Settlement Agreement for purposes of 1982 P A 304 and 1987 P A
81, and all jurisdictional costs incurred by Consumers Energy as a result of
implementing the Settlement Agreement shall be fully recoverable by Consumers
Energy for the term of the Amended and Restated PPA.
The Commission reserves jurisdiction and may issue further orders as necessary.
Any party desiring to appeal this order must do so in the appropriate court
within 30 days after issuance and notice of this order, pursuant to MCL 462.26.
MICHIGAN PUBLIC SERVICE COMMISSION
Chair
(SEAL)
Commissioner
Commissioner
By its action _____ 2008
Its Executive Secretary

 



--------------------------------------------------------------------------------



 



ATTACHMENT C

 



--------------------------------------------------------------------------------



 



         
 
  (MCV LOGO) [k48293k4829302.gif]   James M. Rajewski
Chief Financial Officer,
Vice President and Controller            

AFFIDAVIT
(Supplemental)
James M. Rajewski, being first duly sworn, states:

  1.   I am the Vice President, Controller and Chief Financial Officer of the
Midland Cogeneration Venture Limited Partnership (“MCV”).     2.   I have
determined that Consumers Energy’s exercising its “regulatory out” right under
the Power Purchase Agreement between Consumer Energy and MCV (“PPA’) will not
allow MCV to remain financially viable on a long-term basis and would
necessarily result in MCV providing notice of termination of the PPA prior to
the deadline for providing such notice.     3.   I have reviewed the proposed
settlement for MPSC Case No. U-15320, the proposed Amended and Restated PPA,
which is scheduled to end March 16, 2025, and related revised documents, that
have been exchanged among the parties to U-15320.     4.   I have reviewed and
modeled MCV’s likely business and economic assumptions and the revised terms and
conditions in the proposed settlement, the Amended and Restated PPA, and other
likely facts and circumstances.     5.   I conclude the projections and
conclusions used in and resulting from my review and modeling represent
reasonable forecasts of probable consequences for MCV from operating under the
proposed settlement and related documents.     6.   MCV has not disclosed its
confidential and proprietary business and economic assumptions to the other
parties in U-15320.

100 Progress Place    Midland, MI 48640    989.633.7888    Fax 989.633.7887  
E-mail: jmrajewski@midcogen.com
AMERICA’S LARGEST COGENERATION PLANT

 



--------------------------------------------------------------------------------



 



AFFIDAVIT (Supplemental)
Page Two

  7.   For purpose of requesting the other parties in U-15320 to rely upon my
representations to settle U-15320, I represent and warrant that I expect MCV to
remain financially solvent and viable under the terms of the proposed
settlement, the Amended and Restated PPA, and related documents from the present
through March 16, 2025 if the parties agree to and the MPSC approves the
proposed settlement and related documents based upon the circumstances described
in Paragraphs 1-5 above.

     
/s/ James M. Rajewski
 
James M. Rajewski
   
Vice President, Controller and Chief Financial Officer
   
Dated: May 9, 2008
   

Subscribed and sworn to before me on this 9th day of May 2008, Midland County,
Michigan.

                  /s/ Jean H. Weaver       Jean H. Weaver, Notary Public      
State of Michigan, County of Bay County
Acting in County of Midland County
My commission expires August 15, 2013  

 



--------------------------------------------------------------------------------



 



         

          Overland Consulting   10801 MASTIN
BUILDING 84, SUITE 420
OVERLAND PARK, KS 66210
913 / 599-3323 FAX 913 / 495-9909

May 9, 2008
Mr. James M. Rajewski
Midland Cogeneration Venture
100 Progress Place
Midland, MI 48640
Subject: Independent Review to Determine the Reasonableness of Statements Made
by James M. Rajewski in the Affidavit Regarding the Long-Term Financial
Condition of Midland Cogeneration Venture Limited Partnership (“MCV”)
Dear Mr. Rajewski:
Pursuant to our Engagement Letter dated February 20, 2008, and amended on May 7,
2008, Overland Consulting (“Overland”) has completed its review of MCV financial
forecasts associated with alternative conditions generally associated with the
impact of MCV’s Purchase Power Agreement (PPA) with Consumers Energy Company
(“Consumers”); namely (A) the impact of Consumers election under Section 10(c)
of the Power Purchase Agreement (“PPA”) to adjust its payments for capacity
charges (generally referred to as “Reg-Out”), and (B) a proposed Amended and
Restated Power Purchase Agreement (also referred to as the “Tolling Agreement”
or “Tolling Alternative”).
The following narrative sets forth the purpose and scope of our engagement, the
conditions under which the review was conducted, and our conclusions as a result
of the review.
Purpose and Scope of Work. Overland Consulting was retained to independently
verify the reasonableness of statements made in the Affidavit by James M.
Rajewski, which includes the following language:

  2.   I have determined that Consumers Energy’s exercising its “regulatory out”
right under the Power Purchase Agreement between Consumer Energy and MCV (“PPA”)
will not allow MCV to remain financially viable on a long-term basis and would
necessarily result in MCV providing notice of termination of the PPA prior to
the deadline for providing such notice.

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 2

  4.   I have reviewed and modeled MCV’s likely business and economic
assumptions and the revised terms and conditions in the proposed settlement, the
Amended and Restated PPA, and other likely facts and circumstances.     5.   I
conclude the projections and conclusions used in and resulting from my review
and modeling represent reasonable forecasts of probable consequences for MCV
from operating under the proposed settlement and related documents.     7.   For
purposes of requesting the other parties in U-15320 to rely upon my
representations to settle U-15320, I represent and warrant that I expect MCV to
remain financially solvent and viable under the terms of the proposed
settlement, the Amended and Restated PPA, and related documents from the present
through March 16, 2025 if the parties agree to and the MPSC approves the
proposed settlement and related documents based upon the circumstances described
in Paragraphs 1-5 above.

Overland agreed to test the reasonableness of all key assumptions contained in
the forecasts, as well as other materials directly or indirectly relied upon in
developing the representations contained in the Affidavit.
Overview of the Basis for the Analysis. Subject to a Confidentiality Agreement,
Overland was provided access to documents we deemed necessary to perform our
analysis. A major portion of this review was conducted at the MCV offices in
Midland. During this period, we had direct access to MCV personnel. We conducted
a number of interviews to gain an understanding of the documents provided, and
to discuss matters relevant to our review of the financial forecast.
Key documents reviewed include, but are not limited to, the following:

  •   Power Purchase Agreement Between Consumers and MCV, dated July 17, 1986.  
  •   Steam and Electric Power Agreement Between The Dow Chemical Company
(“Dow”) and MCV, dated January 27, 1987.     •   Resource Conservation
Agreement, dated February 12, 2004.     •   Reduced Dispatch Agreement, dated
July 7, 2004.     •   Maintenance Services and Parts Agreement Between G.E.
International and MCV, dated December 31, 2002.

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 3

  •   Amended and Restated Power Purchase Agreement Between Consumers and MCV
(“PPA Settlement”).     •   Overall Lease Transaction documents, commencing
1990.     •   Master Agreement between the Owner Participants, the equity
partners and MCV, dated December 15, 2007.     •   Bank credit facilities.     •
  2005 and subsequent Impairment analyses.     •   Audited financial statements
dated December 31, 2007.     •   Un-audited monthly financial statements for
January through March, 2008.     •   Long-term financial forecast, model logic
and supporting workpapers.     •   Detail of gas supply, transportation and
storage arrangements.     •   History of unit and plant planned and forced
outages.     •   Historical detail of capital expenditures, including current
projects.     •   Historical detail of plant operating statistics, including but
not limited to:

  o   Heat rates     o   Plant availability     o   Steam production and
electric generation

  •   Property tax history, including resolution of appeals and final Orders.

Aside from the documents reviewed, Overland conducted a number of interviews
with MCV company employees. In addition to these interviews, we had direct
access to personnel to follow-up on subject matters associated with our document
reviews or topics that arose during the interviews conducted. On one or more
occasions, we met with the following MCV personnel:

  •   Mr. James M. Rajewski. Chief Financial Officer, Vice President &
Controller     •   Mr. Gary B. Pasek. Vice President, General Counsel &
Secretary     •   Mr. Robert McCue. Vice President Operations, Maintenance and
Engineering     •   Mr. Kevin R. Oiling. Vice President, Energy Supply &
Marketing     •   Ms. Laurie M. Valasek. Vice President & Treasurer     •  
Mr. Jeffrey W. Richardson. Financial Analyst

MCV was very cooperative and helpful in supporting the requirements of our
review. The Company provided all documents requested, and made its personnel
available when asked, without exception.
Technical Analysis. Based upon the purpose of the engagement, we focused on the
reasonableness of the financial forecast under the conditions identified in the
Affidavit; namely the expected financial results over the forecast period (2008
to 2025) — assuming a Consumers Reg-Out case, and alternatively, assuming a PPA
Settlement case.

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 4
Historical results. In order to test the reasonableness of the forecast
assumptions, we reviewed historical data for elements of the cash flow forecast
for a period from at least three years, and up to the life of the plant. We
performed a review of the relationship of such historical data both to the level
and trend of projected revenue and expense elements.
Projected results. Forecast assumptions were tested against historical data as
identified above. Near-term expectations were reviewed against current planning
and known commitments. Longer-term results were tested against the
reasonableness of key assumptions such as trend rates, inflation rates, gas
supply and transportation prices, economic dispatch, unit overhauls, work force
levels, plant availability, etc. Sources of revenue were reviewed to verify
conformity with the Consumers and Dow Agreements.
The forecasted results were reviewed for compliance with the Lease Agreement and
bank facilities. We also tested the level of cash flows to determine adequacy in
relation to gas supply credit requirements.
In order to test the reasonableness of the projections, we constructed
independent or alternative “base cases” for the Reg-Out and Settlement
alternatives under review. Overall, our base cases were somewhat more
conservative than the MCV forecasts — the expected cash flows were lower.
Finally, we tested the sensitivity of major variables or assumptions that could
materially impact the forecast results. These variables included inflation
rates, plant availability, gas supply costs, capital expenditures, and
third-party sales. From this analysis, we developed alternative “worst case”
forecasts.
Major Assumptions Contained in Long-Term Forecast. In performing our review, as
generally described above, we constructed alternate “Base Cases” for the Reg-Out
and PPA Settlement scenarios. The key assumptions contained in these forecasts,
as modified by Overland, are described below.
The Overland construction of an “Alternate Base Case” focused on the
establishment of inputs for key variables in the financial forecast that were
somewhat more conservative than the MCV forecast assumptions. These revised
inputs included the following:

  •   Inflation rates: 3% for general operating costs; except salaries – 4%, and
benefits and insurance – 5%.

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 5

  •   Gas Supply: Assume an average 2008 NYMEX price of $9.71 per Mcf.     •  
Property taxes — Assume 4.25% annual escalation.     •   Capital Expenditures —
Assume an increase over MCV forecast of $1.0 million in 2010; escalate
expenditures thereafter at an annual rate of 4.0%.

Aside from the development of a somewhat more conservative Base Case forecast,
Overland also performed sensitivity analyses of key variables under “worst case”
assumptions. These “worst case” revised conditions included the following:

  •   Inflation rates: 4% for general operating costs; except salaries – 5%, and
benefits and insurance – 6%.     •   Gas Supply: Increase in cost per Mcf at
various increments up to $6 per Mcf over December 2007 NYMEX price.     •   3rd
Party Revenues (non Dow/PPA): Assume a 50% reduction from MCV forecast.     •  
Plant Availability — Consider the impact of 1% incremental reductions.

Aside from the above items, Overland reviewed all of the key elements of the MCV
forecast we deemed necessary; found them to be reasonable, and without any
specific basis or need to alter in the Overland alternative base and sensitivity
case analyses. These components of forecasted operations included, but were not
limited to:

  •   Changes in work force levels.     •   Plant outages and maintenance
overhauls.     •   Dispatch — Start-ups; load duration curves; heat rate
assumptions; etc.

Exposure to Material Adverse Events. As a result of the Consumers notice of
intent to exercise its regulatory-out rights under the PPA, the Owner
Participants of the Lease Agreement, with MCV and the equity owners, have
entered into mutually agreed-upon revised terms and conditions in a document
referred to as the Master Agreement, dated December 15, 2007. The conditions
contained in the agreement include a payment due in June 2008. The availability
of funds from current sources available to MCV necessary to make this payment is
presently uncertain. Should MCV fail to make the required payment in June 2008,
subject to its rights to remedy by December 2008, it would represent a Material
Adverse Event under the agreement. There is a high probability that tax refunds
due on or before July 17, 2008 will be received by MCV, and that such funds will
be adequate to make the payment required by the Master Agreement. In any event,
should MCV be unable to make this required payment, the equity owners may
provide the necessary funds. In addition, the Master Agreement does provide for
the parties to

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 6
this agreement to consider and agree to a restructuring of the transaction to
mitigate or eliminate a Material Adverse Event. However, there is no requirement
or affirmative representation that the required payment, or the restructuring of
the transaction, will occur at this time.
Aside from the 2008 funding requirements under the Lease, additional payments
are required through 2015 that may exceed cash available from operations and
liquid assets on hand in excess of working capital requirements. However,
assuming that the PPA Settlement is effective, it is highly probable that such
amounts, if any, can and would be debt financed on a basis consistent within
utility institutional credit quality parameters.
Findings and Conclusions. Based upon our review, we believe that the MCV
financial model and related forecast, subject to our modifications, provides a
reliable basis to consider estimates of future financial conditions. The
forecast model and results are subject to periodic review by the Owner
Participants. Any changes in the MCV forecast procedures require specific review
by a Financial Consultant (most recently Global Energy Decisions) of the Owner
Participants, and are subject to approval under terms contained in the Lease
Agreement.
Generally, the results of our alternative “base cases”, and sensitivity analysis
of major assumptions contained in the financial forecast generally confirmed
that the MCV financial results would not change sufficiently to materially alter
its financial viability during the forecast period.
Gas Price Exposure. While the PPA Settlement eliminates any material financial
risk associated with gas purchases to meet Consumers requirements, MCV is
exposed to gas purchase risk under its contract with The Dow Chemical Company.
While the contract provides for price escalation, MCV cannot pass through the
full effect of gas price increases. Our analysis revealed that a major change in
gas prices, on a sustained basis over current levels, could materially impact
the cash flows from operations over the forecast period. MCV has represented
that it would hedge this gas price exposure in the future, thereby mitigating
any material effects on cash flow from operations. Given that MCV has managed
its gas supply efficiently to date, there is no reason to assume that it will
not do so in future periods regarding its supply needs required by the Dow
contract.
In conducting our review, and in forming our findings and conclusions, we have
made no attempt to assess the financial impact of dramatic changes in economic
conditions (such as a major change in gas supply availability) or the effect of
catastrophic events (such as an explosion at the plant or a default by a major
customer). Other uncertainties could also materially impact the financial
forecast such as major changes in energy policy or

 



--------------------------------------------------------------------------------



 



May 9, 2008
Page 7
regulation; the imposition of new taxes or changes in existing tax rates; or an
extended workforce interruption.
Subject to the general uncertainties such as those addressed above that are
beyond the control of MCV, we believe that the statements made in the Affidavit
are reasonable. These statements are consistent with the documents we have
reviewed, and remain so in light of our analysis based on a more conservative
financial forecast base case and sensitivity analysis of key variables and
assumptions. Regardless of the impact of the key variables and assumptions
analyzed, we concur in the representation that MCV will remain financially
solvent and viable under the terms of the Tolling Agreement for the forecast
period subject to the types of uncertainties delineated above.
Sincerely,
Overland Consulting
-s- Howard E. Lubow [k48293k4829303.gif]
Howard E. Lubow
President

 